‘Case 1:20-cv-01714-NRN Document 1’ Filed 06/11/20 USDC Colorado Page1lof46
LOEB FEDERAL FRAUD CASE . : 6/10/20, 1:48 PM

UNITED STATES DISTRICT COURT

 

THE STATE.OF COLORADO
THE COUNTY OF DENVER FILED
10TH CIRCUIT UNITED BEE renal 3
JUN 11 202
WEY Pp. sOUVELL
In Re; JEFFREY P. COGTERK
Plaintiff; CASE —_—_————————
NUMBER:

 

L L Loeb, Pro Se, et al

-Vs-

Defendant(s);

ARLINGTON ASSETS INVESTMENT CORPORATION, LLC (for subsidiary First NLC Financial
Services, LLC), ;DEUSTCHE )

National Bank Trust Company, as TRUSTEE for Morgan Stanley Home Equity Loan Trust
2005-02, Mortgage Pass-Through )}

Certificates Series 2005-2: NATIONWIDE TITLE CLEARING; HALLIDAY, WATKINS and
MANN, LLC DESIGNATED )

COUNCIL FIRM; Foreign Agent Toni Owan #30580 of DESIGNATED COUNCIL, : Foreign
Agent Heather Deere #28597 )

of DESIGNATED COUNCIL in their Professional and Personal capacities; OCWEN LOAN

SERVICING, LLC; S.PS.- )
SELECT PORTFOLIO SERVICES, LLC; L.S.1 TITLE SERVICES dba ServiceLink NLS LLC
TITLE INSURANCE )

 

COMPLAINT AND REQUEST FOR INJUNCTION

 

is Parties to the Complaint

Page 1 of 5
Case 1:20-cv-01714-NRN Document 1 Filed 06/11/20 USDC Colorado Page 2 of 46

LOEB FEDERAL FRAUD CASE
A. Plaintiff:
Name: LL Loeb
Job or Title Pro Se, et al

MAILING ADDRESS P O BOX 767

e 6/10/20, 1:48 PM

LITTLETON, CO. 80160

Street Address
City and County
State and Zip Code: CO. 80207
B. Defendant No. 1
Name
INVESTMENT CORPORATION, LLC

Job or Title (if known)
Street Address
City and County
State and Zip Code.
Phone:

Defendant No. 2
Name

Capacity;

2237 Eudora Street

Denver, County of Denver

AKERMAN LAW, LLC for ARLINGTON ASSETS

(for subsidiary First NLC Financial Services, LLC);
Of Council

1900 16th St Mall #1700,

Denver, County of Denver

CO, 80202

(303) 260-7712

Taylor Haywood in her Personal and Professional

Job or Title (if known) Foreign Agent

Street Address
City and County
State and Zip Code
Phone:

Defendant No. 3
Name

Trust Company, as

Trust 2005-02,

1900 16th St Mall #1700,
Denver, County of Denver
CO, 80202

(303) 260-7712

KUTAK ROCK, LLC for DEUSTCHE National Bank

TRUSTEE for Morgan Stanley Home Equity Loan

Page 2 of 5
Case 1:20-cv-01714-NRN Document 1 Filed 06/11/20 USDC Colorado Page 3 of 46

LOEB FEDERAL FRAUD CASE

« 6/10/20, 1.48 PM

Mortgage Pass-Through Certificates Series

2005-2: and Select Portfolio Services, SPS LLC;
Job or Title (if known) Of Council

Street Address
City and County
State and Zip Code
Phone:

Defendant No. 4

Name

Job or Title (if known) David Mathews

Agent
Street Address
City and County
State and Zip Code
Phone:
Defendant No. 5

Name

Job or Title (if known) Designated Council

Heather Deere
Street Address
City and County
State and Zip Code
Phone:

Defendant No. 6
Name

Professional and Personal capacity;

1801 California St #3000,
Denver, County of Denver
CO 80202

(303) 297-2400

NATIONWIDE TITLE CLEARING, LLC;
Registered

2100 US-19 ALT,

Palm Harbor County of Pinellas County
FL 34683

(727) 771-4000

HALLIDAY, WATKINS and MANN, LLC;
Registered Agent.

355 Union Blvd., Suite 250,
Lakewood, County of Jefferson
CO 80228

801.355.2886

Foreign Agent Toni Owan #30580; in her

Job or Title (if known) Designated Council

Street Address
City and County
State and Zip Code

355 Union Blvd., Suite 250,
Lakewood, County of Jefferson
CO 80228

Page 3 of 5
Case 1:20-cv-01714-NRN Document 1 Filed 06/11/20 USDC Colorado Page 4 of 46

LOEB FEDERAL FRAUD CASE

Phone:
Defendant No. 7
Name

Professional and Personal capacity;

6/10/20, 1:48 PM

801.355.2886

Foreign Agent Heather Deere #28597; in her

Job or Title (if known) Designated Council

Street Address
City and County
State and Zip Code
Phone:
Defendant No. 8
Name
COUNCIL :
Job or Title (if known)
Agent
Street Address
City and County
State and Zip Code
Phone:
Defendant No. 9

Name

355 Union Blvd., Suite 250,
Lakewood, County of Jefferson
CO 80228

801.355.2886

OCWEN LOAN SERVICING, LLC CORPORATE
Corporation Service Company

Registered

1201 Hayes Street
Tallahassee, County of Leon County
FL 32301

SNELL and WILNER, LLC for L.S.1 TITLE

SERVICES dba ServiceLink NLS, LLC TITLE INSURANCE;

Job or Title (if known)
Street Address
City and County
State and Zip Code
PHONE:
Defendant No. 10

Name

Professional Capacity;

Job or Title (if known)

Of Council

1200 17th St UNIT 1900
Denver, County of Denver
CO 80202

(303) 634-2000

U. S PUBLIC TRUSTEE KEIL in his Personal and

Trustee

Page 4o0f 5
Case 1:20-cv-01714-NRN Document 1 Filed 06/11/20 USDC Colorado Page 5 of 46

LOEB FEDERAL FRAUD CASE . 6/10/20, 1.48 PM
Street Address 1961 Stout St #12-200
City and County Denver, County of Denver
State and Zip Code CO 80294
Phone: (303) 312-7230
ATTORNEYS FOR THE DEFENDANTS:
Foreign Agent Toni Owan #30580 Halliday, Watkins and Mann, LLC
Foreign Agent Heather Deere #28597 Halliday, Watkins and Mann, LLC
Foreign Agent Taylor Haywood Akerman Law
Foreign Agent Justin D. Falser Akerman Law
Foreign Agent Michael E. Lindsay Snell and Wilner, L.L.P.
Foreign Agent Anna M. Adma Snell and Wilner, L.L.P.
Foreign Agent Jeremy D. Peck Kutack Rock, L.L.P.
Foreign Agent Elizabeth J. Field Kutack Rock, L.L.P
U S Public Trustee. Keil Trustee for the United States

a. 1.. Basis for Jurisdiction; Proper Venue

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types
of cases can be heard in
federal court: cases involving a federal question and cases involving diversity of citizenship of
the parties. Under
28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case.
Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another State
or nation and the amount at
stake is more than $75,000 is a diversity of citizenship case. In a diversity of citizenship case,
no defendant may be a citizen
of the same State as any plaintiff.
What is the basis for federal court jurisdiction? (check all that apply)

X Federal question ’ X Diversity of citizenship

A. if the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States

Page 5 of 5
Case 1:20-cv-01714-NRN Document 1 Filed 06/11/20 USDC Colorado Page 6 of 46
LOEB FEDERAL FRAUD CASE . ; 6/10/20, 1:50 PM

Constitution that are at issue in this case.
See Attachment:
B. If the Basis for Jurisdiction is Diversity of Citizenship
This Court has federal question jurisdiction over this action pursuant to 28 U.S.C. §
1331. This Court also has diversity jurisdiction
pursuant to federal Statue 28 USC S 1332 and supplemental jurisdiction pursuant to 28 U.S.C.
§ 1367.
1. The Plaintiff(s)
a. The plaintiff is an individual
The plaintiff, L L Loeb, is a citizen of the
State of Colorado
2. The Defendants
a. 1 The defendant is an individual
The defendant, Toni Owan of the Designated Attorney firm of Halliday,
Watkins and Mann, Lic is a citizen of
the State of Colorado
2 The defendant is an individual
The defendant, Heather Deere of the Designated Attorney firm of Halliday,
Watkins and Mann, Lic is a citizen of
the State of Colorado
3 The defendant is an individual
The defendant, Taylor Haywood of the Attorney firm of Akerman Law LLC
is a citizen of the State of Colorado
4 The defendant is an individual
The defendant, Kiel is a U S Public Trustee
is a citizen of the State of Colorado
b. 1 The Defendant is a corporation
The Defendant, Deutsche National Bank and Trust is a Foreign
multinational investment bank

and financial services company

Page 6 of 25
Case 1:20-cv-01714-NRN Document 1 Filed 06/11/20 USDC Colorado Page 7 of 46
LOEB FEDERAL FRAUD CASE . 6/10/20, 1:50 PM

is incorporated under the laws of the foreign nation of Germany
and has its principal place of business in the Country of Frankfurt
Germany
2 The Defendant is a corporation
The Defendant,Defendant Arlington Assets Investment Corporation for
First NLC Financial Services, LLC
| is incorporated under the laws of Arlington VA.
and has its principal place of business in the State of Virginia.
3 The Defendant is a corporation
The Defendant, J P Morgan Chase Bank is a citizen of New York, NY.;
is incorporated under the laws of New York;
and has its principal place of business in the State of New York
4 The Defendant is a corporation
The Defendant, Nationwide Title Clearing LLC ;
is incorporated under the laws of Palm Harbor FL;
and has its principal place of business in the State of Florida
5 The Defendant is a corporation
The Defendant, Ocwen Financial Services LLC
is incorporated under the laws of Delaware ;
and has its principal place of business in the Florida
6 The Defendant is a corporation
The Defendant, ServiceLink NALLC .
is incorporated under the laws of Colorado;
and has its principal place of business in the State of Colorado
7 The Defendant is a corporation
The Defendant, SPS, Select Portfolio Services
is incorporated under the laws of Utah
and has its principal place of business in the State of Utah
3. . The amount in controversy can and does exceed $ 700,000.00

with consideration for treble damages due to the fraud involved. This is not counting

Page 7 of 25
Case 1:20-cv-01714-NRN Document 1 Filed 06/11/20 USDC Colorado Page 8 of 46
LOEB FEDERAL FRAUD CASE . ; 6/10/20, 1:50 PM

interest and cost of court. The actions of these entities displays a
premeditation and blatant intent involving a conspiracy to commit fraud (FRCP 9 (b).
There was no intent to allow me to own my home.(EXHIBIT The
disrespect concerning my lack of sight and age along with the anguish, streess
and aggravation that was caused to myself and my family has
been indescribable.
1) This Court has personal jurisdiction over these Defendants because they are
either foreign corporations authorized to conduct business in Colorado; are regularly
doing or did business in Colorado during the relevant time period or they have either registered
with the Colorado Secretary of State, or do sufficient business in Colorado;
have sufficient minimum contacts with Colorado, or otherwise intentionally avail themselves of
the Colorado financial, real estate and consumer markets.
2) This purpose allows the exercise of jurisdiction by this Court over Defendants
and their affiliated or related entities permissible under traditional notions
of fair play and substantial justice. This Court also has subject matter jurisdiction under the Fair
Debt Collection Practices Act, 15 U.S.C. § 1692 (“FDCPA’), the
Real Estate Settlement and Procedures Act (“RESPA”), 12 U.S.C. § 2605, the Truth in Lending
Act, 15 U.S.C. §1601 (‘TILA’), 28 U.S.C. § 1331, and 28 U.S.C. § 1337,
Federal Trade Commission Act Section 5.
3) The Court has supplemental jurisdiction over myself due to state and common
law claims pursuant to 28 U.S.C. § 1367. Venue is proper in this forum
pursuant to 28 U.S.C. § 1391 because the property subject to my residential mortgage loan is
located within this District; the Defendants transact and have previously
transacted business and may be found in this District. A more than substantial portion of the
practices complained of herein occurred in the District of Colorado.
4) All conditions precedent to this action have occurred, been performed, or have
been waived.
5.) This case is being submitted to this U S District Court in order to determine the
nature, validity and extent of this lien in order to disallow this security instrument

due to but not limited to the following:

Page 8 of 25
Case 1:20-cv-01714-NRN Document 1 Filed 06/11/20 USDC Colorado Page 9 of 46
LOEB FEDERAL FRAUD CASE 6/10/20, 1:50 PM

INTRINSIC AND EXTRINSIC FRAUD; FRAUD IN THE INDUCEMENT, CONSPIRACY TO
COMMIT MORTGAGE FRAUD;
TILA VIOLATIONS, QUIET TITLE, LIBEL, OPERATION OF ILLEGAL INSTRUMENT;
OPERATION OF A FABRICATED
NON EXISTENT INSTRUMENT.
6) The CAUSE OF ACTION(S) in which relief may be granted:

First: (42 U.S.C. S 1892 Provisions against conspiracies to interfere with Civil Rights;
CONSPIRACY TO COMMIT FRAUD; (18-2-20) | am disputing these parties

rights to obtain pay or property as no defendant possess the original wet ink
Promissory Note nor Deed on behalf of the investor resulting in the misuse of my personal!

and official information (Colo Rev Stat. Ann. S 18-8-402 and Official Misconduct
Colo Rev. Stat. Ann. S 18-8-404).
Second: FRAUD IN THE INDUCEMENT, Under Colorado law, the elements of a claim for
fraudulent inducement are: (1) the misrepresentation of a material fact;

(2) the justifiable reliance on that representation; and (3) such reliance resulting
in damage. A failure to Disclose a Conflict of

interest has caused substantial difficulties. (Colo. Rev. Stat. Ann. S 18-8-308)

Third: UNJUST ENRICHMENT by fraudulent transfer in violation of C.R.S. §
38-8-105(a); (b);
Forth: MATERIAL BREACH OF CONTRACT; FIDUCIARY DUTIES
Fifth: MALPRACTICE; MISCONDUCT
Sixth: VIOLATION OF OATHES OF OFFICE
il STATEMENT OF CLAIM

7) With regard to the mortgage on my home, there has been no acknowledgment
from any party pertaining to my requests to extinguish my current Promissory Note
securing my property and rewrite a legitimate instrument that is legal within THE STATE OF
COLORADO which is where this claim occurred. | now find myself before you seeking
Injunctive Relief and damages in order to correct the deceptive practices inflicted upon me over
the course of the past 14 years, while attempting to conduct legitimate mortgage

business in Colorado.

Page 9 of 25
Case 1:20-cv-01714-NRN Document 1 Filed 06/11/20 USDC Colorado Page 10 of 46
LOEB FEDERAL FRAUD CASE 6/10/20, 1:50 PM

8) LEGAL DESCRIPTION OF PROPERTY IN QUESTION
MOORES PARK HEIGHTS 01311 BLOCK 8, LOT 14, AND NORTH 1/2 OF LOT
15
EXCLUDING REAR 6 FEET TO CITY, ALSO KNOWN AS STREET AND
NUMBER
2237 EUDORA ST. CITY AND COUNTY F DENVER, STATE OF COLORADO

9) i, LL Loeb, Plaintiff do hereby challenge and dispute the validity of the
promissory note securing the Deed of Trust on my residential property known as 2237 Eudora
St. Denver Colorado.

10) This case arises from an extensive Conspiracy to commit Mortgage Fraud which
to my recent knowledge, began on November 24, 2004 (18-2-20) purported by First NHL
Financial Services, LLC, a subsidiary of Arlington Assets Investment Corporation, LLC. (Parent
and MBS company.) (Exhibit 1&5). This institution was my original Lender. | will attempt to
enjoin each defendant to meet my burden of proof thus verifying the cause of action and
establishing the conspiracy, material breach of contract and breach in fiduciary duty that has
affected me and occurred in my loan. These activities destroyed any ethical or professional
trust | had instilled in the abilities to extend finances to me in order to purchase a residential
property in Denver Colorado. (Article II, Bill of Rights Colorado Constitution Section 3)

11) My loan is based on concealment as well as constructive fraud. The
concealment of the materially existing fact that, in equity and good conscience, should have
been disclosed as well as knowledge on the part of the party against whom the claim is
asserted that such a fact is being concealed and my absolute ignorance of that fact has been
concealed. Every intention displayed the fact that the concealment was to be acted upon.
These actions resulted in damages. (Ackmann v. Merchants Mortg. & Trust Corp., 645 P.2d 7,
13 (Colo. 1982).

12) | The constructive fraud showed an absolute premeditation to deceive me and
utterly violate my confidence. This fraud became apparent due to the special confidence and
fiduciary relationship that existed. This gave all parties the power and means to take undue
advantage of me. (Scott Sys., Inc. v. Scott, 996 P.2d 775, 780 (Colo. App. 2000).

13) | The Promissory Note, of which attempts are being made to illegally foreclose on

my property, is being presented as the original promissory note. (EXHIBIT. 6). itis, in fact, a

Page 10 of 25
~ Case 1:20-cv-01714-NRN Document1 Filed 06/11/20 USDC Colorado Page 11 of 46
LOEB FEDERAL FRAUD CASE : . 6/10/20, 1:50 PM

fraudulent Adjustable Rider and Deed of Trust which has been substituted for my original
instrument. The incorrect instrument was recorded at the Clerk and Recorders office in Denver
as the authentic Promissory Note securing my Deed of Trust. The improper security instrument
was recorded 6 months after closing, on May 23, 2005. (EXHIBIT. 37 )

14) My original Promissory note, which was agreed upon and signed by my myself
and First NLC Financial Services, LLC, is a 30 year fixed Conventional loan containing 2%
interest with the 1st years payments of principal and interest deferred not the substituted
adjustable arm that is stated to be my original mortgage. (Exhibit 4. )

15) First NLC Financial Services was to service this loan for 3 years prior to
transferring the MBS. This instrument was later discovered to be a Hybrid loan that was
Negatively Amortized. in May of this year, 2020 Chase forwarded documents to me stating that
they are aware that this instrument is Negatively Amortized. (Exhibit. 54). These types of loans
are illegal in the State of Colorado and considered predatory.. (5-3.5-102) (c). | am obviously
not an Attorney. | was unable to secure Council as Attorneys are being advised to refuse these
types of cases, leaving a debtor, such as myself, with no other choice but to stand on the side of
right, alone, to fight for their investments and Rights. The attorneys that are retainable, appear
to leave a person in worse condition than they were prior to the retention.

16) At this time | would invoke the Accord Doctrine. .

V. IRREPERABLE INJURY

17) On November 24th 2004, the same day of my loan closing with First NHL
Financial Services, L!c, a document entitled “Loan Verification Agreement” (Exhibit 8)
from First NLC Financial Services (a subsidiary of Arlington Assets Investment Corp, LLC) is
present showing that J P Morgan Chase Bank and Deustche National
Bank as Trustee for the Morgan Stanley Series 2005-2 passthrough certificates state that they
are “Foreclosing Entities” verifying that this home was not intended to belong to me. (Title 5 §
5-19-236. unfair or deceptive-practices) (Exhibit 6)

18) This document should conclude my case as it shows intent to defraud making
these instruments void in the inducement. This document exhibits the premeditated thought of
placing my loan into inevitable foreclosure from its inducement, thus establishing fraud.

19) | The Terms and Conditions of my original instrument made this note a 31 year

Page 11 of 25
Case 1:20-cv-01714-NRN Document 1 Filed 06/11/20 USDC Colorado Page 12 of 46
LOEB FEDERAL FRAUD CASE 6/10/20, 1:50 PM

loan. This type of loan is considered a hybrid loan. The substituted fraudulent adjustable arm
mortgage is presumed to be courtesy of Nationwide Title Clearing, a document processing
company located in Florida. | This Company has been tried and found guilty on more than one
occasion for fraud and improper business practices (Exhibits 45 and 46; AG from Illinois and
Washington bringing suit against Nationwide Title Clearing Lic)

20) ~~ Asstated, the substituted instrument contains negative amortization and has
been illegal in the State of Colorado since May of 2002. (CRS Title 5 CCC S 5-3.5-102 ).

In addition, the Instrument contains forgery, (C R S$18-5-102) conducive to Robo signatures .
(C.R.S. 18-5-102); notary fraud in violation of the Notaries Public Act (CRS.12-55-102; CRS
24-21-502; 505); and predatory practices. (Exhibit 3)

21) My original Promissory Note states that the first payment was not due until
December 24, 2005 allotting the 30 day grace period which is standard procedure for Mortgage
loans. (C RS Title 5 ). My conventional loan was to be serviced for the first 3 years by the
original fender, First NHL Financial Service , LLC but was later seen being transferred to J P
Chase Bank on May 23, 2005 which is one day shy of 6 months.

22) | had no knowledge of this transfer until! documents were supplied to me by
Chase much later. No appropriate transfer documents were written or recorded in the County,
making it impossible to track my loan.(Exhibit 18 and 34). This is seen as a fraudulent transfer
in violation of C.R.S. § 38-8-105(a) (b)

23) This transfer violated the original terms of the loan agreement. | had no reason
to follow up with the Clerk and Recorder to verify that this instrument was properly recorded.
Had | have do so, | would have discovered the substitution which is now being claimed, as
stated, as my original note.

24) | have (2) two Affidavits from both corporate officers from First NHL Financial
Services , LLC and Corporate Chase Bank concerning lost assignment and no Security
Instrument existing. The first affidavit establishing Lost Instrument, is signed and notarized by
the Vice President of First NHL Financial. Services, LLC. (Exhibit. 13 )

25) — The Vice President of Chase Bank issued the second affidavit as verification that
there is no evidence of a Security Agreement in place tying my loan and property to myself nor
can one be located.. ( Exhibit 14). My original documents have been lost or destroyed .

26) Despite the fact it is stated that my Promissory Note has been lost, the

Page 12 of 25
Case 1:20-cv-01714-NRN Document 1 Filed 06/11/20 USDC Colorado Page 13 of 46
LOEB FEDERAL FRAUD CASE 6/10/20, 1:50 PM

Adjustable Arm appeared. (Exhibit 6). | was unaware that this instrument was in existence until
it was supplied to me by Chase Bank. This proves that the parties claiming that they are the
qualified holder of the note; the US Trustee overseeing this note; the designated attorneys
claiming to be debt collectors attempting to collect the debt established by this note; the clerk
and recorder collecting taxes on this note, the title company and the insurers of the note are
indeed conducting financial business on a non existent, fraudulent instrument. Therefore, all
transactions pertaining to my mortgage are falsely operating on manufactured numbers. The
terms and conditions were altered when the “Arm” was introduced.

27) _ It appears that the only surviving document was the original Colorado Warrantee
Deed through Harriet Konick Trust (Exhibit. 10). The Warranty Deed was also dated the same
day of my closing, November 24, 2004.
This document clearly states the purchase price is different than that written in the Warrantee
Deed ( exhibit. ). It has been made known to me that all documents ceased to be in existence
prior to the Loan Modification done in 2012. (Exhibit 19)

28) Again, these activities show evidence of Forgery by way of Robo signatures
(CRS. 18-5-102). Forgery would automatically void any legal document and holds no statute of
limitations. There is no completed Assignments to either J P Morgan Chase or Deutsche
National Bank Trust .(Exhibit. 11 )

29) My Deed of Trust is incomplete which was issued by Designated Council
Attorney Don Meinhold. (Exhibit 12 ). .

30) ‘The first foreclosure attempt and Rule 120 process began in 2008 (Exhibit 9).
This incomplete deed of trust states “Return to the Bankruptcy Court” via Atty Meinholds office
presuming that | would find myself in Bankruptcy Court. (Exhibit 53). The law firm of Meinhold,
Castle and Stawiarski were of Designated Council and were a Retained Attorney firm. This
firm is the first of (5) five Designated Council firms who have filed these frivolous Rule 120
hearings against myself, spanning the course of a 14 year period.(Exhibit 9 ).

31) These firms are known as RAN Attorney firms (Retained Attorney’s Network).
They operate as undisclosed principals. Designated Council firms are seen as:
*Federal Attorneys practicing in a State Court, undisclosed;

*Out of Jurisdiction for all Proceedings and Rule 120 hearings held in the State

District Courts. Under Federal Law, any discrepancy within a Promissory Note is to be

Page 13 of 25
Case 1:20-cv-01714-NRN Document 1 Filed 06/11/20 USDC Colorado Page 14 of 46
LOEB FEDERAL FRAUD CASE . 6/10/20, 1:50 PM

heard only in Federal Court.

*They are debt collectors retained to conduct fraudulent Mortgage Foreclosure
practices and frivolous Court proceedings throughout our Country. (Exhibit 40 Meinhold

and Shapiro case)

*They were created by our Congress in 1997 to deny our inalienable right to own
property;(Declaration of Independence); improper seizure of personal properties and land
belonging to a citizen of a State within the US.

32) The purpose of the firms when created by our Congress was done in order to
help the Mortgage industry to remain “fluid” thus supplying money to support lending practices
stated to fund the subprime industry. The Chief Executive Officer for FNMA is heard stating
the the FHFA “was not a good idea.” The end result is the illegal possession of homes by
fraudulent foreclosures. This is and has been occurring for over 2 decades.

34) — This Network was to be dissolved in 2011. (Exhibit 42) This did not come to
fruition. In addition, Attorneys from these firms have been disbursed into focal government
offices and continue to commit criminal acts with no repercussion for their actions to the
homeowners across the Nation. This is allowed due to our Federal Governments protection of
their creation. (Exhibit 12)

35) In relation to a Public Trustee sale, 2017 Colorado Revised Statutes Title 38 -
Property - Real and Personal Real Property Article 38 - Foreclosure Sales Part 5 - Issuance of
Public Trustee's Deed, Sheriff's Deed, and the Nature of Title§ 38-38-502 known as the form of
conformation deed required for a public trustee's sale as shown in the exhibit, was never
presented to me nor recorded on my behalf throughout all the attempts made to seize my
property. (EXHIBIT 24 )

36) This documents is most necessary in order to conduct and tract mortgage
business practices within Colorado.

37) When reviewing the first attempt to illegally foreclose on my property by the
Retained Firm of Caste, Meinhold and Stawiarski LLC, Attorney Don Meinhold was registered
as a debt collector. He is attempting to collect this debit in the State of Colorado. The sale was
withdrawn in 2009. (EXHIBIT 9) (12 CFR Part 226).

38) The next attempt was made in June of 2010 by the same firm and dismissed in
2011. The third attempt was in August of 2015 from the Lawtirm of Medved, Dale, Decker and

Page 14 of 25
Case 1:20-cv-01714-NRN Document 1 Filed 06/11/20 USDC Colorado Page 15 of 46
LOEB FEDERAL FRAUD CASE . 6/10/20, 1:50 PM

Deere, LLC. This was aborted in 2016. The forth attempt was in December of 2016 by the
same firm, Medved Dale, Decker and Deere, Llc. It was withdrawn in 2017. Which brings us to
where | am today, This foreclosure proceeding began in August of 2018 and is pending.
(EXHIBIT 37 & 38 ) This is the reason why Injunctive Relief is being requested of this Court
today. 1! would suffer irreparable harm if these fraudulent actions were unaddressed.

39) SPS as stated, took no payments from me after | diligently paid Ocwen for my
home fulfilling my Loan Modification agreement. (RESPA 12 U.S.C. § 2605(e)(1) and (2);

40) In 2005, the loan transferred from First NHL Financial to J P Morgan Chase Bank
prematurely, 2 and a half years prior to the (3) year servicing agreement made on Nov 24, 2004.
Payments were’made and a Principal Reduction was applied. (Exhibit20, 21, 22). My
payments upon receipt into Ocwen Financial were being overcharged and additional monies
were applied in order to accommodate a Corporate Advancement (aka Designated Council)
fees. (Exhibit 24 and 25) This was leaving me behind with a negative balance each month
unbeknownst to me as well as the neg am already present in the loan.

41) — Chase stated that they do not write Neg Am loans yet in documents recently
received, they state that they are aware that the loan is Negatively Amortized. After many
attempts to correspond with them requesting a legal instrument, no attempt to rewrite the loan
making it legal within the State of Colorado has ever been attempted. My last payment to
Ocwen Financial was August 14, 2014. It was then transferred to SPS who refused payment
stating | was in default. They absolutely refused to take any payments.(RESPA violations)

42) After the Loan Modification went into affect in 2012 and every payment was
made, | was still being attacked by these Attorneys. There is no mention of Corporate Advances
for any legal services or fees as there should have been none required within the Modification or
any other loan | have had previously. (EXHIBIT 37 )

43) Bill Paatlow a Private Investigator and narrator, is one of the few Mortgage Fraud
Investigators, certified to testify in State and Federal Court venues. His resume and statements
concerning Fraud within these entities found doing business within my Mortgage is included in
my supporting documentation and can be seen in the Exhibit list. (EXHIBIT 23 )

44) With regard to the Notary Deficiency seen on several of my documents, the
Notary does not affix the wet ink stamp nor their ID #. (EXHIBIT 31). This is a mandatory

requirement on any legal document in the State of Colorado, This is 100% necessary to allow

Page 15 of 25
Case 1:20-cv-01714-NRN Document 1 Filed 06/11/20 USDC Colorado Page 16 of 46
LOEB FEDERAL FRAUD CASE 6/10/20, 1:50 PM

any document to Stand Up in a Court of Law. | also had not left the State of Colorado in order
to be present to sign any document in front of a Notary. My Documents were notarized in the
State of Florida of which I was not present. . This action also appears to void my contract. It
does not conform to the States guidelines for a legally completed instrument in Colorado. Title
24 Article 21 Part 5 Revised statute 24-21-523 states the proper grounds of which it would be
proper to deny, remove, revoke or suspend this title.

45) In reference to Deustche National Bank and Trust, they are not to be enjoined in
any Foreclosure action as they are the holder of the Mortgage bond yet they continue to appear
in every Rule 120 against me along with Morgan Stanley here. They are stated as being the
Trustee for the Series 2005-2 Mortgage passthrough not the Lender or transferee,
guaranteeing this mortgage originally purchased from First NHL Financial, LLC.

46) Toreference history concerning these banks and previous legal actions, in 2011,
the agency had a number of other big banks in the crosshairs as well. JPMorgan (JPM) was one
of 18 financial institutions the FHFA sued back in 2011, accusing them of selling to Fannie and
Freddie securities that "had different and more risky characteristics than the descriptions
contained in the marketing and sales materials”.

47) Fannie and Freddie, the government-backed housing finance firms, sustained
massive losses on mortgage-backed securities as the housing market imploded, requiring a

_ bailout of over $187 billion. The firms have been controlled by the FHFA since their 2008
rescue. Swiss lender UBS has already reached an $885 million settlement with the FHFA in
connection with losses Fannie and Freddie sustained on over $6.4 billion worth of mortgage
securities. The agency also settled for undisclosed sums earlier this year with Citigroup (C) and
General Electric (GE). The FHFA is reportedly seeking $4 billion from JPMorgan to resolve its
claims over $33 billion worth of securities sold to Fannie and Freddie by JPMorgan, Bear and
WaMu.

48) Bank of America (BAC), which acquired Countrywide and Merrill Lynch during the
crisis era, could be on the hook for even more. The Charlotte-based firm is facing claims from
the FHFA over $57 billion worth of mortgage bonds. In all, the 18 FHFA lawsuits cover more
than $200 billion in allegedly misrepresented securities. The question of whether any individual
bankers will be held to account is another matter.

49) Thus far, criminal cases related to the packaging and sale of mortgage-backed

Page 16 of 25
Case 1:20-cv-01714-NRN Document 1 Filed 06/11/20 USDC Colorado Page 17 of 46
LOEB FEDERAL FRAUD CASE 6/10/20, 1:50 PM

securities have been conspicuously absent. The proposed JPMorgan settlement covers only
civil charges, and would not settle the question of whether any individual executives engaged in
wrongdoing. There was an ongoing federal criminal probe based in Sacramento, Calif., the state
where Washington Mutual was based. JPMorgan originally sought to be protected from any
criminal charges as part of this deal, but that request was rejected by the government.

50) __| have experienced Forced Placed Insurance (Exhibit 36) and although AllState,
Safeco and State Farm are more than worthy insurers they were rejected by SPS. in light of the
information set forth in my complaint, it is abundantly clear why no criminal proceedings have
occurred, only monetary and why these unconscionable acts continue.

51) Upon the removal and replacement of my homeowners insurance, | requested a
document from SPS explaining why my Insurance did not meet their standards. They have
again, never responded to my question. This is yet another unfair method of competition and
falls in violation under the Unfair and Deceptive Practice Act, Colorado’s Anti Trust Laws
concerning monopolies and violates the Sherman Act, Section 1 and 2 (CRS Title 10
10-3-1104)

52). Moving forward, as previously stated, | received a Principal Reduction and loan
Modification of which all payments were paid in full and on time per terms of the modification
agreement which is an instrument of Fannie and Freddie. | discovered upon transfer from
Ocwen to SPS that my payments to Ocwen financial were never credited to my loan. The
Court will find my Payment Histories from Chase Bank and Ocwen. (EXHIBIT. 21 &. 22 )
There is no payment history other than the entries and Corporate Advances for SPS. {Exhibit
25)

53). No history for SPS exists as they did not allow me to make a single payment on
my home when it was transferred to them from Ocwen Financial Services. | was denied any
information from PHH who merged with Ocwen stating that unless | had an active account with
PHH, no information would be available concerning Ocwen. | have been forced to simply place
my payments into a separate bank account. | am here today requesting Injunctive Relief as
there is nothing to keep these Federal Attorneys from coming through and conducting the same
activities with their ultimate goal of illegally taking. my home from me.

54). Ocwen Financial Services, shows there is legal precedence due to the fact that

Ocwen is known for failing to credit payments. They are also known for submitting bulk

Page 17 of 25
Case 1:20-cv-01714-NRN Document 1 Filed 06/11/20 USDC Colorado Page 18 of 46
LOEB FEDERAL FRAUD CASE ‘ 6/10/20, 1:50 PM

payments with no designation of where they are to be applied. (Exhibit 43 &$ 55). When
reviewing the Trustees Bid, it shows no credit of any payments at any time, discounts any
reductions and Loan Modification. (Exhibit 24) Once again, Halliday, Watkins and Manns,
Attorneys Heather Deere and Toni Owen are attempting to foreclose on this illegal instrument
without credit applied.

56). Since my Loan Modification was received in 2012, it was never recorded into my
Land File nor were any Transfers of Service, etc; (Exhibit 31). tf the instrument were to be
considered authentic, that document would be the correct and “appropriate” document in which
to be foreclosing as it superseded the Original Deed thus altering the terms and conditions, if it
were to legally “exist”, that is. This Loan Modification also did not contain the Legal Description
of my home nor was the Balloon Payment legal in its application and affect. Once again, it was
not recorded within Denver County Land File records.

57). Technically, since the Loan Modification was to have been the last Instrument
which is generated through Fannie Mae and Freddie Mac’s Uniform Instrument, the loan should
belong to them not to Chase or Deustche making them the Qualified Holder of the Note. This
has never been stated or brought to my attention including the use of Undisclosed Principals in
the form of Designated Federal Attorneys.

58). In relation to SPS, the Court will see inflated payments and excessive Property
Inspections and fees in my Payment History. This document history shows that the current
Servicer, SPS is indeed paying and over-paying these Designated Council Law Firms of which
currently is Halliday Watkins and Mann LLC and the previous Designated Council firm of
Medved, Dale, Decker and Deere for Default Legal Services.

59). Attorney Toni Dale, ( Owan) and Attorney Deere have transferred through
these Law Firms for many years. Medveds firm began years ago taking them to the current
Designated Council Firm of Halliday Watkins and Mann, LLC. — In 2013, this current firm prior to
Attorney Watkins arrival, was prosecuted for fraud in Utah by their Attorney General. (Exhibit
16). Colorado’s previous Attorney General John Suthers has Brough suit and fined these
Attorneys and their firms in 2014 for excessive fees. He imposed a permanent injunction on
these firms for continuing to these activities. The law firms that the past AG Suthers charged
included Castle, Meinhold, the Janeway Lawfirm, Medved Dale Decker and Deere as well as

Aronowitz and Mechlenberg. They are all of Designated Council. Aronowitz and Mechlenberg

Page 18 of 25
Case 1:20-cv-01714-NRN Document 1 Filed 06/11/20 USDC Colorado Page 19 of 46
LOEB FEDERAL FRAUD CASE ‘ 6/10/20, 1:50 PM

were basically “run out of town.”

60) In light of the evidence showing Select Portfolio Services paying these
Designated firms, it establishes the Conspiracy to Commit Fraud (Ch 27 27:1; 27:2 Unlawful
means: 27:3, Unlawful Goals) as seen in its inducement, and under the Color of Law. Violations
of the Federal Securities Act, Federal Trade Commission Act and others previously mentioned.
Our State and Federal Constitutions seem to be ignored at times in relation to the right to own
Property. (Article {1 Bill of Rights in Section 3.)

61). Revisiting our Inalienable rights, all persons have certain natural, essential and
inalienable rights, among which is the right of enjoying and defending our lives and liberties; of
acquiring, possessing and protecting property; and of seeking and obtaining safety and
happiness.

62). These activities violate the FDCPA as the originating Attorney Don Meinhold
was registered as a “Debt Collectors” in the State of Colorado. This action in itself, places these
Attorneys under an umbrellas consisting of ail Designated Attorneys as indeed being “Debt
Collectors” in the State of which they are registered to practice law. It violates the Deceptive
Practice Act for reasons stated previously. in the previous case concerning Attorney Meinhold,
(Exhibit 40), our Supreme Court reverses the Trial Courts decision stating an Err in the fact that
they find that these attorneys “are seen as debt collectors attempting to collect a debt.” This
case, if it were known, could overturn the recent 2018 Obdusky Supreme Court decision.
(Exhibit 44 ). Our Supreme Court err’d in returning any fines to Attorney Medved'’s firm, stating
that they were excessive.

63). In abi annual meeting, with Attorney Holly Shilliday, Managing Attorney for the
Designated firm of McCarthy and Holthus LLC it is made clear that Senate 216 “did not change
the law’, stating that the Attorneys in Non Judicial foreclosures, “ were considered Debt
Collectors” and “do fall “under the rules of the FDCPA. | would ask the difference between
Judicial and Non Judicial proceedings as both cases are seen, heard and decided by a Judge
who then passes a final ruling on these cases.

64). With regard to the second Title Company within my Loan, Presidio Title is now
out of business within our State. There is only one true Chain of Title which would not
incorporate the excessive parties involved in my Loan. (Please refer to the Secretary of State

Documents ).

Page 19 of 25
Case 1:20-cv-01714-NRN Document 1 Filed 06/11/20 USDC Colorado Page 20 of 46
LOEB FEDERAL FRAUD CASE : 1 6/10/20, 1:50 PM

65). When reviewing the Public Trustee records, there is an entry showing my Loan
Modification (Exhibit 29 ) and the fact that is was just submitted in 2018. | was unaware that it
would takes 6 six years to introduce the Modification, previously drawn, yet not recorded into my
Land File in 2012. And as stated, remains unrecorded. | have recorded several Lis Pendenses
into my Land File in Denver discussing the fraud and clouded title that exists (Exhibit 15 ).

66). | have yet to this day, to receive a response from SPS for any of Qualified
Written Requests. (12 US Code S 2605/ 28 US Code S 651 Dispute Resolution) concerning
the breakdown of fees paid forward, reasoning for payment refusal and several additional
inquiries. (Exhibit 27 & 37). Two weeks is the allotted timeframe for a response from the
Servicer. They are to verify receipt of the document within 7 days as stated under RESPA.

SPS continues to mail paperwork to the P O Box thus attaching the letter “B” to the mailing
address. (Exhibit 35). They also send documents to my home which has never been my legal
“mailing” address. The P O Box has been verified through the USPS by a notarized letter
stating the proper mailing address and forwarded to them, to alleviate any additional errors.
This has not affected the way SPS treats me. These attempts appear to be SPS’s way of seeing
that | do not properly receive pertinent documents.

67). As stated previously, Chase has been contacted on numerous occasions and
they have refused to create a legal instrument. The seem to be allowing all previously displayed
harassment, undue stress and illegal activities to continue against me when all | ever wanted
was place to call, “home”. | have always been willing to pay, attempted to pay and have paid on
my agreement thus keeping, at least attempting to keep, my end of the contract.

68). For me to be able to recover from the defendants named in this case which
claims and validates all aspects of both criminal and civil conspiracy, | have found that all of the
following allegations have been proven by a preponderance of the evidence: The following (4)
Elements of Liability exist thus proving the Conspiracy to Commit Fraud within the Securities
Market and the Mortgage industry.

69). 1. The defendant(s) beginning with the original lender, First NLC Financial
Services, Lic, which has been verified by me through supporting documentation, is observed the
very day | closed on my property located at 2377 Eudora, Denver, Colorado, 80207, to have
enjoined and agreed upon with undisclosed parties leading up to, as well as incorporating

parties known to me through written contract; their spoken words and the conduct displayed

Page 20 of 25
Case 1:20-cv-01714-NRN Document 1 Filed 06/11/20 USDC Colorado Page 21 of 46
LOEB FEDERAL FRAUD CASE . , 6/10/20, 1:50 PM

throughout these attempts, continue to try to illegally obtain my property. They are still
attempting to accomplish this blatantly premeditated unlawful goal of conspiring to commit
mortgage fraud against myself. Please know that all taxes are paid for 2237 Eudora Street
Denver CO 80207 to present date. (Exhibit. 16 ). The 1089 forms are also documented
showing payments made on my interest. (Exhibit 33) Their attempts to facilitate and
accomplish this goal through unlawful means is more than evident throughout the (5) frivolous
cases brought against me;

70) One or more unlawful acts were performed attempting to accomplish this goal.
Under ta violation of the Fair Debt Collection Practice Act, Designated Council is recorded
stating that they are debt collectors attempting to collect a debt; this type of collection activity is
practiced on a regular basis and qualifies as a violation under FDCPA;
The word “May” is being used to to liberally accommodate each violation of law within these
cases.

71) {have had emotional stress and a great deal of money set forth to fight these
illegal activities; and

72) These issues were caused by the acts performed to accomplish the goal. These
inferences and allegations are strong enough to withstand a Motion to Dismiss as everything
reiterated to this Court is true and correct and that there is so much intrinsic and extrinsic fraud
appearing within them..

73) Inclosing, with reference to the Homestead Act and its recent suspended
operation; this appears to have been done without the appropriate disclosure to the citizens and
constituents, nor a vote on its operation. On the last page of these Deeds of Trust, within the
last paragraph of what appears that these documents are worded containing identical content
as seen in many fraudulent Instruments of this nature, It states that the signer waives their right
to the Homestead Act. | do not believe that this was either explained to the applicant nor read to
them or by thus allowing them to make an appropriately informed decision.

74) Since the number of loans containing this caption seem to be endless, it appears
that since no one realized the need to challenge this waiver concerning the Homestead Act
(Exhibit) then the provisions granted within it must not be wanted or would not be missed if it
were suspended or removed. _| believe that has recently occurred within Colorado

incorporating the next(3) three years. That is extremely incorrect if it were to be assumed to be

Page 21 of 25
~ Case 1:20-cv-01714-NRN Document 1 Filed 06/11/20 USDC Colorado Page 22 of 46
LOEB FEDERAL FRAUD CASE . ’ 6/10/20, 1:50 PM

something simply taken for granted. Seniors as well as homeowners have come to rely on this
Act as a buffer and as an earned privilege in being qualified to apply. This is regarded in theory
and opinion only.

iv RELIEF

75) These intentional activities have destroyed my credit and made it impossible for
me to secure another loan from another lender. It has made it almost impossible to establish a
credit standing all through no fault of m own. | have endured many years of anguish throughout
the life of this loan on a property that was never intended to be owned by myself but to default
as an REO parcel.

76) At this time | would request that due to the corruption portrayed within these
frivolous lawsuits previous brought upon me but unknowingly being placed in a target loan, |
would request of this Court for a Final Resolution, Permanent Injunction, and Damages.
| have requested on multiple occasions, the reconstruction of the original loan making it legal
within the State of Colorado, removing the Negative Amortization and balloon payment within ~
my Loan Modification and for the Servicer’s to accept and credit the payments as they were
intended; yet all this has thus been denied by both the Mortgage Company, Bank and/or
Servicer; therefore, upon careful consideration while weighing the quality of life | have lost, of
what | have left, the stress inflicted and length of time this has been occurring, | would also ask
this Court to release my Deed of Trust to me and to extinguish the fraudulent Promissory Note
allowing any hold or lien to incorporate said property and deemed this note to be paid in full.

77) 1\would request my Credit Rating be restored and updated, removing ail negative
entries concerning any reports submitted to all 4 agencies from all parties enjoined in these
proceedings and all attempts to defraud me thus reestablishing my credit . | am requesting that
All Court and Attorney’s Fees be repaid to me since the beginning of this fraud in 2008.

78) 1 would ask that this Court repay me for the time these proceedings have taken
away from my life and its quality. | would ask that this Court grant these requests thus relieving
me from any further contact either in a business or personal nature with these offending
persons, Agencies, Corporations, Companies, Firms and Enterprises. The length of time and
reduction of my quality of life that these attempts to defraud a person who placed their trust in
our nations Mortgage and lending system has been so flagrantly abused.

79) Finally and most importantly, so that there is no doubt in the fat that these

Page 22 of 25
Case 1:20-cv-01714-NRN Document 1 Filed 06/11/20 USDC Colorado Page 23 of 46
LOEB FEDERAL FRAUD CASE . 6/10/20, 1:50 PM

documents were destroyed and all monetary figures have been and would continue to be
prefabricated if this injunction were not granted, / would ask of this Court to demand on my
behalf, that the original wet ink instrument signed by myself, consisting of the Promissory Note
signed November 24, 2004 and Original Deed of Trust told to me that they are being held as a
Security of Mortgage, be presented to this Court as verification of this debt. | would ask the
Court to allow for one (1) week to complete this request.

80) There are safeguards which were to be enacted and rules to follow that have
been admittedly disregarded by the offending parties. They were to keep us safe yet introduced
us to an Instrument that was null and void at its inducement. With this in mind, the breach of
Trust and Material Breach of Contract due to Fraud in the Inducement ; | would request Punitive
and Compensatory Damages as well as treble damages to be awarded, due to the magnitude of
this fraud and its origination. The fact the the Office of the Inspector General has addressed
this issue and filed a report as to how unconstitutional these firms are should be enough to have
them dissolved permanently.

81) Ihold hope that the Judge is a fair and insightful Judge. With that in mind, after
the proceedings are scheduled and | am allowed to present all supporting documentation and
the Case, | pray is won in my favor thus settling ail issues, | would request that this case and
any other related cases against myself be DISMISSED WITH PREJUDICE.

82) | would request that we are not forced to waste additional time or monies for the
unnecessary frivolous continuation nor appeal in this matter that might be forced to be sought
due to any objections. However, we would retain the right to, If need be. My information is
sound and correct .

IV Certification and Closing

83) Everything since 1997 that concerns proceedings such as this, has cost our
taxpayers exorbitant and unexplained tax increases as well as other burdens in order to fund
this Fraud. This is the true cause of the U S Mortgage Crash in 2008. | appreciate being
allowed to state the fact that this needs to be seen exactly for what it is. It needs to be
addressed straight forward showing the devastation it has caused as it continues to cloak our
Country today. ,

84) Our Government was placed in power to work for us. It is unfortunate that this

fundamental issue has been shrouded from the eyes of the public, in the name of greed. When

Page 23 of 25
Case 1:20-cv-01714-NRN Document 1 Filed 06/11/20 USDC Colorado Page 24 of 46
LOEB FEDERAL FRAUD CASE 1 6/10/20, 1:50 PM

speaking with past Governor Richard Lamm, he made it clear in stating that our County needed
to gain control of its Government before, “we indeed had none”.

85) Statements were made by several Attorneys that the American People, of which |
believe we all are, have become “complacent”. This is far from the truth. We simply did to see
this coming. Laws were enacted for the protection of everyone. They are either for everyone,
or no one. | pray the Honorable Judge assigned to my case to set forth Justice.

86) With all due respect, please know my sight is extremely challenged as | am
legally blind. The ADA violations within my cases have been extraordinary, disrespectful and
absolutely unwarranted. Also, accept the fact that | am not an Attorney but a 72 year old blind
woman. | have done the very best possible job to respect and accommodate the profession
and the rules which govern these proceedings. Please accept my apologies if | fell short in
anything that was expected of me in this complaint.

87) The underlying federal question to ask to help me better understand the
reasoning behind these acts would be:

What has the American Public done, that was so wrong to deserve, withstand or
be subjected to treatment such as this type of fraud, disrespect and abuse while simply
attempting to purchase a home to call ones own.

88) The positions that our representatives occupy are there because of the People,
they are elected by the People sand placed in the hands of those we allocated to appoint
persons who we hoped would have had our best interests in mind. These Representatives work
for the People, for Us and they would hold no position nor have authority or power over
anything or any one if it weren’t for US. We granted them the power to run our Country, not run

it into the ground. This appears to be temporarily forgotten. —
Submitted With all Due Respect on this Day, June 9, 2020
LL Loeb. Pro Se

P.O. Box 767

Littleton, CO. 80160
Cic

Page 24 of 25
Case 1:20-cv-01714-NRN Document 1 Filed 06/11/20 USDC Colorado Page 25 of 46
LOEB FEDERAL FRAUD CASE : ‘ 6/10/20, 1:50 PM

A. For Pro Se Parties
| agree to provide the Clerk’s Office with any changes to my address where
case—reiated papers may be served. | understand that my failure to keep a current address on

file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: 9, 2020

Signature of Plaintiff
Printed Name of Plaintiff LL Loeb Pro Se et al

 

Please excuse the improper spacing within this document. | am using a Mac computer
and upon final print between the unit and printer, it is generating the issue. It does not look that
way prior too printing. | was unable to provide more case related references due to my lack of
vision. | may have put too much emphasis on the legal aspect which was not recommended. |
could not read the amount of information required and contained within supporting cases.

Apologies. Thank You

Page 25 of 25
Case 1:20-cv-01714-NRN Document 1 Filed 06/11/20 USDC Colorado Page 26 of 46

ATUTES PAGE 2

. '

Civil Rights Cont.

LOE

STATE AND FEDERAL LAWS AND STATUTES

 

 

 

 

 

 

 

 

 

LOEB
Passed by
Congress June
13, 1866.
Ratified July 9, All persons born or naturalized in the United States, and subject to the jurisdiction
AMEND j 1868. thereof, are citizens of the United States and of the State wherein they reside. No
MENT Note: Article I, State shall make or enforce any law which shall abridge the privileges or
XIV section 2, of the } immunities of citizens of the United States; nor shall any State deprive any person
Constitution was { of life, liberty, or property, without due process of law; nor deny to any person
modified by within its jurisdiction the equal protection of the laws
section 2 of the
14th
amendment.
Section 1.
; i All citizens of the United States shall have the same right, in every State and
§ 1982 Property rights of § Territory, as is enjoyed by citizens thereof to inherit, purchase, lease, sell, hold,
° citizens and convey real and personal property. *
(BS. § 1978.)
Article
18. Homestead and Section 3
Section exemption laws The general assembly shall pass liberal homestead and exemption laws.
1.
All persons have certain natural, essential and inalienable rights; among which
a| Inaliena may be reckoned the right of enjoying and defending their lives and liberties; of
ble acquiring, possessing and protecting property; and of seeking and obtaining their
rights. safety and happiness.
Courts of justice shall be open to every person, and a speedy remedy afforded for
Section Equality of every injury to person, property or character; and right and justice should be
6. justice administered without sale, denial or delay
§1982
TITLE
THE a The Trial of all Crimes, except in Cases of Impeachment, shall be by Jury; and
PUBLIC Article Wl Section i such Trial shall be held in the State where the said Crimes shall have been
HEALTH 2. committed; but when not committed within any State, the Trial shall be at such
AND Place or Places as the Congress may by Law have directed.
WELFA
RE

 

 

6/9/20, 3:33 PM

Page 1 oly
Case 1:20-cv-01714-NRN Document 1 Filed 06/11/20 USDC Colorado Page 27 of 46

TATUTES PAGE 2

r

6/9/20, 3:33 PM

LdGED

 

(3) Depriving
persons of rights
or privileges

If two or more persons in any State or Territory conspire or go in disguise on the
highway or on the premises of another, for the purpose of depriving, either directly
or indirectly, any per- son or class of persons of the equal protection of the laws, or
of equal privileges and immunities under the laws; or for the purpose of preventing
or hindering the constituted authorities of any State or Territory from giving or
securing to all persons within such State or Territory the equal protection of the
laws; or if two or more persons conspire to prevent by force, intimidation, or threat,
any citizen who is lawfully entitled to vote, from giving his support or advocacy ina
legal manner, toward or in favor of the election of any lawfully qualified person as
an elector for President or Vice President, or as a Member of Congress of the
United States; or to injure any citizen in person or property on account of such
support or advocacy; in any case of conspiracy set forth in this section, if one or
more persons engaged therein do, or cause to be done, any act in furtherance of
the object of such conspiracy, whereby another is injured in his person or property,
or deprived of having and exercising any right or privilege of a citizen of the United
States, the party so injured or deprived may have an action for the recovery of
damages occasioned by such injury or deprivation, against any one or more of the
conspirators.(R.S. § 1980.)

 

(3) Reasonable

in cases where a discriminatory practice involves the provision of a reasonable
accommodation pursuant to section 102(b)(5) of the Americans with Disabilities
Act of 1990 [42 U.S.C. 12112(b)(5)] or regulations implementing section 791 of

title 29, damages may not be awarded under this section where the covered entity i

 

 

 

 

accom demonstrates good faith efforts, in con- sultation with the person with the disability
atone who has informed the covered entity that accommodation is needed, to identify
and make a reasonable accommodation that would pro- vide such individual with
an equally effective opportunity and would not cause an undue hardship on the
operation of the business.
. The people shail be secure in their persons, papers, homes and effects, from
Security of : . ;
unreasonable searches and seizures; and no warrant to search any place or seize
person and : . . a:
. any person or things shall issue without describing the place to be searched, or
Section property , . : :
the person or thing to be seized, as near as may be, nor without probable cause,
7. searches , : : a
. supported by oath or affirmation reduced to writing.
seizures ,
warrants.
No law shall be passed impairing the freedom of speech; every person shall be
} Freedom of free to speak, write or publish whatever he will on any subject, being responsible
Section speech and for all abuse of that liberty; and in all suits and prosecutions for libel the truth
10. r 3s thereof may be given in evidence, and the jury, under the direction of the court,
p shall determine the law and the fact.
Section . Due process of
25 law. No person shall be deprived of life, liberty or property, without due process of law.
§ (1) A State shall not be immune under the Eleventh Amendment of the Constitution
2000d—7 of the United States from suit in Federal court for a violation of section 504 of the
Civil Rehabilitation Act of 1973 (29 U.S.C. 794], title IX of the Education Amendments of
rights (a) General 1972 [20 U.S.C. 1681 et seq.], the Age Discrimination Act of 1975 [42 U.S.C. 6101
remedie | provision et seq.], title VI of the Civil Rights Act of 1964 [42 U.S.C. 2000d et seq J, or the
s provisions of any other Federal statute prohibiting discrimination by recipients of
equaliza Federal financial assistance
tion

 

 

 

 

(2) in a suit against a State for a violation of a statute referred to in paragraph (1),
remedies (including remedies both at law and in equity) are available for such a
violation to the same extent as such remedies are available for such a violation in
the suit against any public or private entity other than a State.

 

 

Page 2 on
Case 1:20-cv-01714-NRN Document 1 Filed 06/11/20 USDC Colorado Page 28 of 46

TATUTES PAGE 2

_oeEe@

6/9/20, 3:33 PM

 

(b) Effective date

The provisions of subsection (a) of this section shall take effect with respect to
violations that occur in whole or in part after October 21, 1986.
(Pub. L. 99-506, title X, §1003, Oct. 21, 1986, 100 Stat. 1845.)

 

 

 

 

. Rights The enumeration in this constitution of certain rights shall not be construed to
Section . : : : :
28 reserved not deny, impair or disparage others retained by the people. i

. disparaged. i

 

Page 3 of &
Case 1:20-cv-01714-NRN Document 1 Filed 06/11/20 USDC Colorado Page 29 of 46

ort fraud statutes

L.07 @

6/9/20, 3:33 PM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

State and Federal Statutes and Laws LOEB
Statutory Citation .
State: And Civil Provisions: Pie atone General 9
Criminal Penalty: Bare or prosecute:
court shall not accept a plea
Colo. Rev, Stat §12-61-911 and f guilty or nolo contende to
i$ 18-4-4d01(9) nother offense from a person |],
If a person is convicted of or pleads harged with a violation of this S12-61-91 I YES
guilty or nolo contendere to theft by {section that involves the Wot specified
deception and the underlying factual {mortgage lending process $18-4-401(9)
Colorado basis of the case involves the unless the plea agreement
mortgage lending process, a minimum||contains an order of restitution
fine of the amount of pecuniary harm jfin accordance with part 6 of
resulting from the theft shall be rticle 1 3 of this title that
mandatory, in addition to any other ompensates the victim for any
penalty the court may impose osts to the victim caused by
he offense.
; Rule 12) THIS COMPLAINT WILL WITHSTAND ANY MOTION TO DISMISS
i (6) Motion to Dismiss
; CRS
18
-8
-5
0.
18 :
-8
-5
0,
18
s i Pesjury ALL CONTEXT, CONVERSATION AND ACTIONS FROM EVERY DEFENDANT
0 : NAMED WITHIN THIS LAWSUIT HAS COMMITTED PERJURY
18} i
35 } :
04
an
d
18
i a)
i 9
: 01
i By failing to timely and adequately respond to members’ Qualified Written Requests
i USC § concerning improper fees and interest charges, and failing to take corrective action.
260 5(e) , REGULATION X_ | Defendant SPS, as the servicing agent for the other Defendants, has engaged in
numerous wrongful loan servicing activities, including, but not limited to. the ones set
Lo forth herein.
CONSPIRACY
TO COMMIT PRIMARY CAUSE OF ACTION AS BASIS TO FILE A CLAIM IN WHICH RELIEF
FRAUD CAN BE GRANTED
peAcriCns NEGATIVE AMORTIZATION WITHIN THE PROMISSORY NOTE, EXCESSIVE
BALOON PAYMENT WITHIN THE LOAN MODIFICATION
SECURITIES
; FRAUD ILLEGAL MISUSE OF A MBS
i

 

 

 

Page4 of @
Case 1:20-cv-01714-NRN

ort fraud statutes

Document 1 Filed 06/11/20 USDC Colorado Page 30 of 46

LED

6/9/20, 3:33 PM

 

PLACING FRAUDULENT PAPERWORK INTO A U § POST BOX OR MAILING IT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAIL FRAUD | DIRECTLY TO THE PLAINTIFF IN AN ATTEMPT TO COMMIT MORTGAGE
: FRAUD
: WIRE FRAUD Emailing; faxing; transmitting documents with plans to conspire to commit mortgage
; fraud
i
; The Truth in Lending Act (TILA) is implemented by the Board's Regulation ZA
principal purpose of TILA is to promote the informed use of consumer credit by
requiring disclosures about its terms and cost. TILA also includes substantive
(12 CFR REGULATION Z protections. For example, the act and regulation give consumers the right to cancel
Part 226) certain credit transactions that involve a lien on a consumer's principal dwelling.
“oe Regulation Z also prohibits specific acts and practices in connection with an extension
of credit secured by a consumer's dwelling.
FINANCIAL
PRODUCT-
| SAFETY
COM.ACT |
CRS Solteiting a
18 Uniawfu: | LOAN SERVICER PAYING DESIGNATED COUNCIL ATTORNEY FIRM
-8- | EXCESSIVE FEES FOR PROPERTY INSPECTIONS AND PRESERVATION
30 Compen
4- sation
ETHICS
VIOLATIONS
ATTORNEY AKERMAN LAW L.L.C ATTORNEY TAYLOR HAYWOOD
: MISCONDUCT, FRAUDULENTLY CLAIMING AND ATTEMPTING TO SUE FOR
: INEFFECTIVE MISNAMING A CLIENT. CORPORATION WAS REFERRED TO CORRECTLY. }
COUNCIL, HARASSMENT, THREATENING MOTIONS SUBMITTED WITHOUT CAUSE :
ADA (SEE SUBPOENA SUBMITTED) i
VIOLATIONS MY RETAINED ATTORNEY, C TODD MORSE AND HIRED STAFF ARE
SENDING TO ME DOCUMENTS THAT ARE IMPOSSIBLE TO READ EVEN BY
SOMEONE WITH UNIMPAIRED SIGHT as the font is extremely small
5-16-1008 I Violation of the
RQ Fair Debt (FDCPA”), (2) negligent misrepresentation, (3) violation of the implied duty of good
EDCPA Collection faith and fair dealing, (4) discharge
Practices Act :
ADA SPS AND DESIGNATED CONCIL CONTINUING TO SEND UNREADABLE
VIOLATIONS DOCUMENTS. Text is too small. I am legally blind
28 USC. § i
1331.
Equal Credit
Opportunity Act,

 

 

 

 

 

 

PageS of @
Case 1:20-cv-01714-NRN Document 1 Filed 06/11/20 USDC Colorado Page 31 of 46
ort fraud statutes 6/9/20, 3:33 PM

hs CEG

 

: Real Estate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2 |
; i
: ; }
: Settlement : j
‘ Procedures Act, ? i
Real Estate ; :
1 12 USC § : :
| 2601 Settlement
: ! ;
i :
i Procedures Act,
i
' Consumer
i i
i Protection Act
i Material breach of
: contract,
i t
i i
3 : Equal Credit
{ i Opportunity Act,
i i . este
3) violation { :
of the ;
implied duty # :
of : i
good faith (4) discharge and (5) mistake
and fair
dealing, :
j ' i
{ 3 ‘
: Deceptive Practice }
Act and :
unconscionable :
acts :
}
Gramm— . : . . .
Leach— Information Protect against unauthorized access to or use of covered data and information that
 Bliley Act - Security Program could result in substantial harm or inconvenience to any customer.
i GLBA
i ~
: “¥
:

 

 

 

 

Page 6 of 4
Case 1:20-cv-01714-NRN Document 1 Filed 06/11/20 USDC Colorado Page 32 of 46

CERT OF SERV FINAL be@ F 2 6/9/20, 2:54 PM
a « a
}

CERTIFICATE OF SERVICE

1, LL LOEB, hereby certify that on

 

| sent a copy of the COMPLAINT AND REQUEST FOR INJUNCTION and EXHIBIT LIST was sent
to the following parties in the way described below each party's name:

Party Name: AKERMAN LAW, LLC for ARLINGTON ASSETS INVESTMENT CORPORATION,
LLC (for subsidiary First NLC Financial Services, LLC)

How Served: CERTIFIED MAIL

Party Attorney's Name: Taylor Haywood
Justin D. Fatser

Address: 1900 16th St Mail #1700,

Telephone Number:

Denver, CO, 80202
(303) 260-7712

Party Name: Foreign Agent Taylor Haywood in her Personal Capacity

How Served: CERTIFIED MAIL

Parties Name Taylor Haywood

Address: 1900 16th St Mall #1700, DENVER, CO, 80202

Telephone number: (303) 260-7712

Party Name: KUTAK ROCK, LLC for DEUSTCHE National Bank Trust Company, as
TRUSTEE for Morgan

Series 2005-2: and

Stanley Home Equity Loan Trust 2005-02, Mortgage Pass-Through Certificates

Select Portfolio Services, SPS LLC;

How Served: CERTIFIED MAIL

Party Attorney's Name: Jeremy D. Peck
Elizabeth J. Field

Address: 1801 California St #3000,

Telephone Number:

Denver, CO 80202
(303) 297-2400

Party Name: Halliday Watkins and Mann, LLC
How Served: CERTIFIED MAIL
Party Attorney's Name: Toni Owan #30580
Heather Deere #28597
Address: 355 Union Bivd., Suite 250, Lakewood, CO 80228
Telephone Number: 801.355.2886
Party Name: Foreign Agents Heather Deere and Toni Owen in their Personal Capacity
How Served: CERTIFIED MAIL
Party Attorney's Name: Toni Owan #30580
Heather Deere #28597
Address: 355 Union Blvd., Suite 250, Lakewood, CO 80228
Telephone Number: 801.355.2886
Party Name: Snell and Wilner, L.L-P. for L.S.1 TITLE SERVICES dba ServiceLink NLS, LLC
TITLE INSURANCE;
How Served: CERTIFIED MAIL

’ Party Attorney's Name:

Address:
Telephone Number:

Party Name:
How Served:
Party Attorney's Name:

Michael E. Lindsay

Anna M. Adams

1200 17th St UNIT 1900, Denver, CO 80202
(303) 634-2000

NATIONWIDE TITLE CLEARING, LLC;

Certified Mail .
David Mathews Depasquale

Page 1 of 2
Case 1:20-cv-01714-NRN
CERT OF SERV FINAL Letty}

Address:
Telephone Number:

Party Name:

How Served:

Party Attorney Name:
Address.

Phone’

Party Name

How Served:

Party Attorney Name:
Address

Telephone number:

Document 1 Filed 06/11/20 USDC Colorado Page 33 of 46
6/9/20, 2:54 PM

2100 US-19 ALT, Palm Harbor, FL 34683
(727) 771-4000

OCWEN FINANCIAL SERVICES CORPORATE COUNCIL
Certified Mall

Corporation Service Company Registered Agent
1201 Hayes Street. Tallahassee, FL 32301
1-561-682-8000

U. S PUBLIC TRUSTEE Douglas B Kiel

Certified Mail

Pro Se

7100 E Belllieview Avenue. Suite. 300 Greenwood Village CO. 80111
(303) 312-7230

Parties to be advised but not a party to this case:

Party Name:

How Served:

Party Attorney Name
Address:

Telephone:

Party Name:

How Served:

Party Attorneys Name
Address:

Telephone Number:

US Attorney Jason R Dunn

CERTIFIED MAIL

Pro Se

1801 California Street. Suite 1600. Denver, CO. 80202
303-454-0100

U S Attorney General William P Barr

Certified Mail

Pro Se

950 Pennsylvania Ave NW Washington, DC. 20530
202-353-1555

Page 2 of 2
Case 1:20-cv-01714-NRN Document 1 Filed 06/11/20 USDC Colorado Page 34 of 46
JS 44 (Rev. 12/11) District of Colorado Form CIVIL GOVER SHEET /

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose
of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

La DEFENDANTS
(@) PLAINTIFFS
LLLOEB
County of Residence of First Listed Defendant Denver
(b) County of Residence of First Listed Plaintiff _Denver (IN U.S. PLAINTIFF CASES ONLY)
(EXCEPT IN U.S. PLAINTIFF CASES) NOTE INLAND CONDEMNATION CASES, USE THE LOCATION OF THE
TRACT OF LAND INVOL VED
(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (ifKnown)}
Pro Se, et al See Attached Document
IE. BASIS OF JURISDICTION (Piace an “x” in One Box Only) DE. CITEZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
[7,1 US Government [~: 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State [x 1 1 Incorporated or Principal Place Cr; 4 Jat: 4
—_ ~ of Business In This State ™
Mm 2 US Government [x: 4 Drversity Citizen of Another State 2 fxe.2 Incorporated and Principal Place mm 5 Te 5
~ Defendant ° (Indicate Citizenship of Parties in Item III) of Business In Another State
a Citizen or Subject of a rr 3 [3,3 Foreign Nation lL; 6 Ix, 6
Foreign Country
IV. NATURE OF SUIT {Place an “X”’ in One Box Only}
| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES __]
F_|120 Insurance PERSONAL INJURY PERSONAL INJURY — |T~ 625 Drug Related Seizure | [_‘ 422 Appeal 28 USC 158 | [1375 False Clams Act
i 120 Manne fT 310 Airplane [7 ; 365 Personal Inyury - of Property 21 USC 881 |[~, 423 Withdrawal [400 State Reapportionment
[130 Miller Act [4315 Auplane Product Product Liability F600 oth ~" 28 USC 157 17) 410 Antitrust
rT 140 Negotiable Instrument [i320 Acsault. Label 2 T. 367 Health Carel . | er oERT _ r: 430 Banks and Banking
r: 150 Recovery of Overpayment |°— Slander ein “ [7 | 820 Copyrights Cc; 450 Commerce
& Enforcement of Judgment f: 330 Federal Emp! , Personal Injury : Pye .
[7151 Medicare A city Product Liability ; 830 Patent [_) 460 Deportation
-! edicare Act [:340 aay [ 368 Asbestos Personal { 840 Trademark [a¢. 470 Racketeer Influenced and
f i t in - so terte “ —
[|152Recovery of Defaulted Hh Injury Product Liability LABOR SOCIAL SECURITY. Corrupt Organizations
Student Loans (Excl Veterans T: 345 Manne Product PERSONAL PROPERTY ame ee
J7153 Recovery of Overpayment ~~ Liability A Tr 710 Fair Labor Standards rT; 861 HIA (1395) Tr; 480 Consumer Credit
7 . : im 350 Motor Vehicle [~ 370 Other Fraud Act -
of Veteran’s Benefits os [~ 371 Truth in Lending T7720 Labor! Rel T: 862 Black Lung (923) C, 490 Cable/Sat TV
[7160 Stockholders’ Suits [[":355 Motor Vehicle < 720 Labor/Mgmt Relations | F=) 9-3 niwc/DIWW (405(g))| [_, 850 Securities/Commodities/
ne Product Liability ~ 380 Other Personal . : _ oa
I 190 Other Contract I~: 360 Other Personal Inj Pro erty Damage vr 740 Railway Labor Act T 864 SSID Title XVI Exchange
[7 195 Contract Product Liabihty |= ey P 6 [1751 Family and Medical J 865 RSI (405(g)) [_ 890 Other Statutory Actions
T 362 Personal Injury - I 385 Property Damage 7 —
[7 196 Franch _ - Leave Act [7, 891 Agricultural Acts
= ranchise Med_ Malpractice Product Liabili = :
[REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _j |__ {790 Other Labor Litigation TAX SUITS [_; 893 Environmental Matters
C. 210 Land Condemnation. [~ 440 Other Civil Rights Habeas Corpus: [3791 Empl Ret Inc T 870 Taxes (US Plaintiff _ 895 Freedom of Information Act
G 220 Foreclosure [441 Votng [~ 463 Alen Detainee Security Act 7 or Defendant) LC: 896 Arbitration
[7 230 Rent Lease & Ejectment | [~/ 442 Employment J 510 Motions to Vacate [871 IRS - Third Party [— 899 Administrative Procedure
rT 240 Torts to Land T_ 443 Housing/ T one IMMIGRATION 26 USC 7609 Act/Review or Appeal of
ry 245 Tort Product Liability Accommodations = Agency Decision
I: 290 All Other Real Property _ 445 Amer. w/Disabilities l; 535 Death Penalty J 462 Naturalization Application [~ 950 Constitutionality of
a Employment Other: T 465 Other Immigration 7 State Statutes
a) mer wiDisahilities tr 540 Mandamus & Other | actions
J™, 550 Civil Rights
I +48 Educatton 1 555 Prison Condition
rT: 560 Civil Detainee -
Conditions of Confinement
V. ORIGIN (Place an “X" in One Box Only) Transferred f Appeal to District
fe Original Ti 2 Removed from [7:3 Remanded from 4 Reinstated or rT: 5 another district [7 6 Multidistrict J~ 7 Judge from
Proceeding State Court Appellate Court Reopened (specify) Litigation Magistrate Judgment

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

Fraud in the inducement, (‘RICO”), 18 U.S.C. § 1962; Civil conspiracy mortgage fraud; fraudulent transfer C.R.S. § 38-8-105(a) (b):
VL CAUSE OF ACTION

 

Brief description of cause: T,, AP Docket

My mortgage suffered fraud in the inducement by use of undisclosed principals displaying premeditation in order to keep my home from
belonging to me. Each entity displays their role in this elaborate conspiracy to commit mortgage fraud. See attached laws and statutes

VII. REQUESTED IN [_ CHECK IF THIS IS A CLASS ACTION CHECK YES only if demanded in complaint:
COMPLAINT: UNDER F.R.C.P. 23 JURY DEMAND: [i€:Yes [7 No

SIGNATURE OF A’

 

 

     
     
      

     

ip ge tconn
Na
a

 

i

DATE
dune 9, 2020

 

 

 

FOR OFFICE USE ONLY

RECEIPT # AMOLINT APPT YING TEP TINGR MAG FINGER
Case 1:20-cv-01714-NRN Document 1 Filed 06/11/20 USDC Colorado Page 35 of 46

DEFENDANT LIST LOEB

‘ 6/10/20, 7.16 AM

Defendant List: LOEB to accompany the CIVIL COVER SHEET 2 of 2

Party Name:

Party Attorney’s Name:
Address:

Telephone Number:

Party Name:
Parties Name
Address:
Telephone number:

Party Name:
TRUSTEE for Morgan

Series 2005-2. and
Party Attorney's Name:
Address:

Telephone Number:

Party Name:
Party Attorney’s Name:

Address:
Telephone Number:

Party Name:
Party Attorney’s Name:

Address:
Telephone Number:

Party Name:
TITLE INSURANCE;
Party Attorney's Name:

Address:
Telephone Number’

Party Name:

Party Attorney's Name:
Address:

Telephone Number:

Party Name:

Party Attorney Name:
Address.

Phone:

Party Name
Party Attorney Name:
Address

AKERMAN LAW, LLC for ARLINGTON ASSETS INVESTMENT CORPORATION,
LLC (for subsidiary First NLC Financial Services, LLC)

Taylor Haywood

Justin D. Falser

1900 16th St Mall #1700,

Denver, CO, 80202

(303) 260-7712

Foreign Agent Taylor Haywood in her Personal Capacity
Taylor Haywood

1900 16th St Mall #1700, DENVER, CO, 80202

(303) 260-7712

KUTAK ROCK, LLC for DEUSTCHE National Bank Trust Company, as_—
Stanley Home Equity Loan Trust 2005-02, Mortgage Pass-Through Certificates

Select Portfolio Services, SPS LLC;
Jeremy D. Peck

Elizabeth J. Field

1801 California St #3000,

Denver, CO 80202

(303) 297-2400

Halliday Watkins and Mann, LLC

Toni Owan #380580

Heather Deere #28597

355 Union Blvd., Suite 250, Lakewood, CO 80228
801 355.2886

Foreign Agents Heather Deere and Toni Owen in their Personal Capacity
Toni Owan #30580

Heather Deere #28597

355 Union Blvd., Suite 250, Lakewood, CO 80228

801.355.2886

Snell and Wilner, L.L.P. for L.S.1 TITLE SERVICES dba Servicelink NLS, LLC

Michael E. Lindsay

Anna M. Adams

1200 17th St UNIT 1900, Denver, CO 80202
(303) 634-2000

NATIONWIDE TITLE CLEARING, LLC,
David Mathews Depasquale

2100 US-19 ALT, Palm Harbor, FL 34683
(727) 771-4000

OCWEN FINANCIAL SERVICES CORPORATE COUNCIL
Corporation Service Company Registered Agent

1201 Hayes Street. Tallahassee, FL 32301
1-561-682-8000

U. S PUBLIC TRUSTEE Douglas B Kiel |

Pro Se
7100 E Belleview Avenue. Suite. 300 Greenwood Village CO. 80111

Page 1 of 2
Case 1:20-cv-01714-NRN Document 1 Filed 06/11/20 USDC Colorado Page 36 of 46
DEFENDANT LIST LOEB . =. 6/10/20. 7:16 AM

Telephone number: (303) 312-7230

Parties to be advised but not a party to this case:

Party Name: U S Attorney Jason R Dunn

Party Attorney Name Pro Se

Address. 1801 California Street. Suite 1600. Denver, CO 80202
Telephone: 303-454-0100

Party Name: U S Attorney General William P Barr

Party Attorneys Name Pro Se

Address. 950 Pennsylvania Ave NW Washington, DC. 20530
Telephone Number 202-353-1555

Page 2 of 2
Case 1:20-cv-01714-NRN Document1 Filed 06/11/20 USDC Colorado Page 37 of 46

SUPORT STATEMENTS aa 6/10/20, 2:13 PM

“. NV

Lvep
Supporting statements

DEUSTCHE BANK IS NOT TO BE ENJOINED INANY Fi ORECLOS URE PROCEEDINGS AS THEY ARE
STRICTLY THE HOLDER OF THE MORTGAGE BOND

UNRECORDED DOCUMENTS IN MY COUNTY RECORDS MAKING IT
IMPOSSIBLE TO SEE WHERE MY LOAN IS AT ANY GIVIN TIME

1 WOULD ASK THAT THIS BE GIVEN ONE WEEK TO COMPLETE

HALLIDAY, WATKINS AND MANN of Designated Council ARE CONSIDERED DEBT COLLECTORS
UNDER FDCPA.

This is more than evident due to the message that greets a caller upon contacting their FIRM.

THIS RECORDING STATES THAT HALLIDAY WATKINS AND MANNARE indeed a DEBT COLLECTORS
and that ANY INFORMATION OBTAINED WILL BE USED IN ORDER TO COLLECT THE DEBT.
THESSE ACTIOS ARE IN DIRECT VIOLATION OF THE FAIR DEBT COLLECTION PRACTICE
ACT.

IT states that these attorneys who fall under the same umbrella are not to be considered debt collectors
unfortunately that is exactly what they are.

**** The Supreme Courts ruling should be reconsidered and overturned .

*** The funds that were returned from the Colorado Supreme Court back to attorneys firm MEDVED DALE
DECKERAND DEERE needs to be reevaluated and reversed.

The amount of fine could never come close to the deliberate unconscionable acts these attorneys and our
Congress along with Fannie Mae and Freddie Mac have caused the debtors and their citizens.

There is a concern that Ginny Mae seems to operate within the shadows of our government.
They are absolutely apart of the fraud that has been purported upon this country by our own government.
Another hard look needs to be taken at the state and structure of our country and how it operates.

When we hear OUR president and representatives concerning themselves with outside issues that are not directly
related to the good of our country, we find ourselves asking why they're not here, dealing with problems
and dilemmas that exist within our borders.

It is time that our representatives practice transparency and accountability of which they expect from us.

CAUSE OF ACTIONS) CONSPIRACY TO COMMIT FRAUD, FRAUD IN THE INDUCEMENT,;
VIOLATIONS OF THE SECURITIES ACT OF 1933/1934; UNJUST ENRICHMENT; QUIET TITLE,
NOTARY FRAUD; MATERIAL BREACH OF CONTRACT; UNDISCLOSED PRINCIPLE, RESPA,
Title 38 , Deceptive Practices, FDCPA; TRUTH IN LENDING; FANNIE MAE AND Freddie Mac
TRANSPARENCY ACT

RESPA X AND Z, SOUNDNESS AND SAFETY ACT

I WOULD REQUEST THE RIGHT TO REVISE ADDENDUM AS CASE PROGRESSES. VERIFIED
PROPER VENUE PER MOTIONAND DOCUMENTS SUBMITTED

THERE IS NO SECURITY AGREEMENT NOR VALID LOAN SECURING THIS PROPERTY. IT

REMAINS VOID IN ITS INDUCEMENT.
ALL NUMBERS CONCERNING THE MORTGAGE ON THIS HOME ARE FICTITIOUS AS THE

Page 1 of 2
Case 1:20-cv-01714-NRN Document 1 Filed 06/11/20 USDC Colorado Page 38 of 46
SUPORT STATEMENTS oo 6/10/20, 2:13 PM

“. 6

ORIGINALS WERE LOST.

THE DOCUMENTS AND ALL ACTIONS SURROUNDING MY LEIN CONTINUE TO REMAIN ILLEGAL

AND FRAUDULENT WITHIN THE PARAMETERS OF THE STATE OF COLORADO’S LAWS AND
GUIDELINES.

FEDERAL ATTORNEYS REMAIN AS UNDISCLOSED PRINCIPLE.
I REQUEST THAT BETWEEN J P MORGAN CHASE BANK, DEUSTCHE NATIONAL BANK AND

SPS, THAT THEY PRODUCE THE ORIGINAL WET INK DOCUMENTS THAT FORMS THE

SECURITY INSTRUMENT (PROMISSORY AND DEED OF TRUST) BINDING MY PROPERTY TO
ME.

Page 2 of 2
AO 187 (Rev. USD Exhibit and Witness Li

UNITED STATES DISTRICT COURT

 

\ O44

Case 1:20-cv-01714-NRN Document 1 Filed 06/11/20 USDC Colorado Page 39 of 46

--- LWLoeER ;
hth EnnEp

Core ED ©

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DISTRICT OF
02. Hi 2/2020 02/1 2 / 02 1 2/ + CAE fe 7 aN cv Pnen hon RO a RENT. eT FE. NOTARY FRAUD ANO MATERIAL BREACH CF CONTRACTHALUDAY, WATKINS and MANN,
ra for ‘anne Mae an 2 ic arent ney
2020 2020
COPY OF THE INSTRUMENT ATTEMPTING TO BE FORECLOSED UPON AQJUSTABLE ARM. This is ttre incorrect trrstrement
1 02/12/2020 | O2h2 o2/i2/
2020 2020
2 ‘ MORTGAGE FRAUD RESPA. DEORE PAACHC, ner. FAIA tear COLLECTION PARSTISN abt TRUTH, 1N LENDING ACT, MATERIAL, UNCCHSCIONADNLET NEaATWE ,
AMORTIZATION, DEFERRED PAYMENT NOTARY FRAUD, CREDIT REPUTATION DAMAGES SEE ATTACHED
3 7 TESTGNATED COUNCIC TOA PANIES ME AND FEDORAS STE APIED ATT OPENS NETINONI LIST WT COLES
4 . BEEN CONTINOUS :
5 ‘ $ 250,000 WARANTEE DEED FROM HARRIET KONICK TRUST %
6 ’ INCOM € OEED OF TRUST ORIGINATING FR ST DESI EO COUNCIL FIRM BY ATTOANEY DO! EIN! @
PREDICTING BANKRUPTCY q 5
ZO
7 ° PRE: 3VIOUSLY OF THE DESIGNATED FHEA RETAINED ATTORNEY'S. FIRMS OF-Medved, wx FB
Dale, Deckér and DééreLLC and Dale'and:DeckértLo” 9° ee. Be
8 ‘ ist AFIDAVIT OF LOST INSTRUMENT “
9 " 2ND AFFIDAVIT OF LOST INSTRUMENT
To ~ FESO SENET PCM SORY NOTE SOMA MOUUSTRELE NMA CE VATCHTT DVO NOT SIGHT FMAUDUCENT SUBSTITUTION ATEN STATING HONE DASTOS
" . FIRST NHL FINANCIAL NOTARY PAGE SCPRRATE FCM INSTRUMENT, NOTARIZED IN FLORIDA ON FEBRUARY 2 204 PHIGA TO MY KNOWLEDGE OF THIS PACPERT ¥
12 ‘ DOCUMENT W WAS NOTARIZED IN| In FLORIDA NOTARY FRAUD " a
13 ‘
14 ‘ i Lt SHOW a} ION A 1 NL Ai ALL Mi 3 rit Sst Ex
15 ‘ PRINCIPAL REDUCTION
16 FLOAN N MODIFICATIONS Fr we, pee PRE? hE ae
bo te Be teep aS a we ee ~~, 7 ge oe
min 2, ee re en “ afer 2 ee rE,
17 ‘ PAYMENT HISTORY J P MORGAN CASE BANK
18 fo” PAYMENT HISTORY OCWEN FINANCIAL’: mh
19 ‘ BILL PAATLOW, PRIVATE INVESTIGATOR RESUME SPECIALIZING IN MORTGAGE FRAUD
20 ‘
21 : SPS RAVING DESIGN ATED SOUnGT: FIRMS ron aes PROP EATY PRESERVATION FEES aes
ACTIVITIES WERE PUNISHED IN COLO BYAG JOHN SUTHERS PREVIOUSLY
22 ‘ OCWEN VERIFICATION OF FAILURE TO APPLY PREVIOUSLY SUBMITTED LOAN PAYMENTS.
23 ‘ REQUESTS OF CHASE TO aE WRITE MY EXSISTING LOAN - ILLEGAL INSTRUMENT
24 € AATADSS: OPVAISE, TE Md FS wi ° [ey Ter iS LD
25 improper address by SPS making correspondence to me undeliverable

 

 

Page of Pages
Case 1:20-cv-01714-NRN Document 1 Filed 06/11/20 USDC Colorado Page 40 of 46

AO 187A (Rev. 7/87)

oeR

EXHIBIT AND WITNESS LIST — CONTINUATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L LLoEb et al vs. REFER TO COMPLAINT 9520321 -EEB

PLF | DEF DATE - aye , < sens

No NO OFFERED |MARKED [ADMITTED DESCRIPTION OF EXHIBITS AND WITNESSES

26 02/10/2020 US Bankpuptcy Court Exhibit List for Bankruptcy Case 19-60555-EEB and Advisory Proceeding
Case #20 a _. _— = =~

27 COCWEN'S FAILURE TO CREDIT PREVIOUSY PAID MORTGAGE PAYMENTS TO THE LOAN MODIFICATION

28 02/12/2020 DOCUMENTS SHOWING THAT ALL NUMBERS ARE INCORRECT WITHIN MY PROMMISORY NOTE

29 ‘ The History of Arlington Assets in conjunction with First NHL Financial Services and Government
purchased assets

30 ‘ Secretary of State Busness information lists showing non registration and status of the companies
involved in my bad Mortgage Loan

31 ‘ LIS dba Service Link Title background

32 ‘ LIST OF NOTICE AND DEMAND FORECLOSURE LISTINGS OCCURRING BY DESIGNATED
COUNCIL IN COLORADO

33 ‘ ACCARDI DOCTRINE

34 - NOTARY PUBLIC DOCUMENT DEFICIENCIEST

35 ‘ AG FROM WASHINGTON STATE LAWSUIT AGAINST NATIONWIDE TITLE CLEARING FOR
FRAUD

36 ‘ FHFA HOUSING REFORM

 

AG FROM ILLINOIS LAWSUITSAGAINST NATIONWIDE TITLE CLEARING FOR FRAUD

 

LIST OF REGISTERED AGENTS RECEIVED FROM THE COLORADO SECRETARY OF STATE
AND OUT OF STATE OFFICES FOR EASCH ENTITY SERVED

 

WITNESS BILL PAATLOW RESUME AND STATEMENT

 

WITNESS

 

WITNESS . REGINA GOODWIN

 

WITNESS HOSTILE. HEATHER DEERE DESIGNATED COUNCIL

 

WITNESS HOSTILE TONI OWAN DESIGNATED COUNCIL

 

WITNESS 7 PUBLIC TRUSTEE EXPECTED TO BE A NEUTRAL PARTY

 

 

 

AMMENDED TO LARGER DOCUMENT. | RESERVE THE RIGHT TOAMMEND DUE TOPRO |
SE STATUS

 

REQUESTING AUL WY STATE HEPHESENTATIVES GE PREPARE TOAPPEAL IN PERSON ONLY ALL OIHGA OUT GF STATE DEFENDANTS MAY NOT APPEAR Will CUT VISUAL AIDE.

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-01714-NRN Document1 Filed 06/11/20 USDC €olorado Page 41 of 46

exhibit large list

COURT

oy Loess

6/9/20, 1:44 PM

Dk MENDED HLEUBCT Se

EXPANDED EXHIBIT LIST LOEB: Pg of CASE #

US FEDERAL

 

6/10

IMAGE OF MY HOME IN QUESTION with PREVIOUS SALE INFORMATION SHOWING
DISCREPANCY

 

6/10

CASE LAW, VIOLATIONS OF OUR STATE AS WELL AS FEDERAL STATUTE, TITLE, CODES AND
ACTS

 

6/10

DEFINITIONS AND TYPES OF PREDATORY LENDING TACTICS

 

6/10

ACCARDI DOCTRINE. THE DOCTRINE STATES THAT ALL GOVERNMENTAL AND JUDICIAL
ENTITIES MUST ABIDE BY THEIR OWN RULES

 

6/10

 

HISTORY OF ARLINGTON ASSETS INVESTMENT CORPORATION, LLC (PREVIOUSLY FBR __ ).
THEIR ASSOCIATION WITH SUBSIDIARY, FIRST NLC FINANCIAL SERVICES (MY ORIGINAL
LENDER) AND GOVERNMENT MORTGAGE BACKED

SECURITIES

 

6/10

COPY OF THE ILLEGALLY SUBSTITUTED ADJUSTABLE ARM PROMISSORY
NOTE / DEED OF TRUST IN WHICH DESIGNATED COUNCIL IS ATTEMPTING TO FORECLOSE.

THIS LOAN IS PREDATORY. (NEGATIVELY AMORTIZED). THIS INSTRUMENT APPEARS AFTER
VERIFICATION OF MISSING/INCOMPLETE ASSIGNMENT AND LOST DOCUMENT
AFFIDAVITS. VERIFICATION OF THE USE OF ROBO SIGNATURES. ADA VIOLATION -
PRINT SIZE IS TO SMALL

 

ce

 

INCOMPLETE CHAIN OF TITLE

 

 

 

16/10

 

6/10

 

 

FRAUD: NATIONWIDE TITLE CLEARING ASSIGNMENT STATING THAT J PMORGAN AND

i c OCCURRED THE SAME DAY I
CLOSED ON MY LOAN, NOV 24 2004, FIRST NHL FINANCIAL IS.A SUBSIDIARY OF
ARLINGTON ASSET INVESTMENT CORPORATION, LLC/ PARENT COMPANY. THIS
CORPORATION DEALS IN MBS WITHIN THE STOCK MARKET. THIS VERIFIES A CONSPIRACY
TO COMMIT MORTGAGE FRAUD. FRAUD IN THE INDUCEMENT (SEE VIOLATION LIST
SUBMITTED) WITH REFERENCE TO STATUES AND TITLES)

 

 

 

 

 

ALL RULE 120 HEARINGS IN STATE DISTRICT COURT ARE OUT OF JURISDICTION AND SHOULD
HAVE BEEN HEARD IN FEDERAL DISTRICT COURT . THESE CASES AGAINST ME
BEGAN IN 2008 WITH ATTY. DON MEINHOLD OF 5/19 CASTLE, MEINHOLD AND
SWARTZKI , PC LLC OF DESIGNATED COUNCIL FOR FANNIE MAE AND FREDDIE
S/L9S/ISMAC.

 

10

6/10

$250,000 WARRANTEE DEED FROM HARRIET KONIET TRUST

 

ll

6/10

INCOMPLETE ASSIGNMENT OF DEED OF TRUST ORIGINATING WITH DESIGNATED COUNCIL
ATTY DON MEINHOLD. DOCUMENT REQUESTED TO BE SENT BACK TO THEIR
BANKRUPTCY DEPARTMENT DISPLAYING PREMEDITATION TO COMMIT MORTGAGE
AND SECURITIES FRAUD

ym

 

 

12

 

6/10

 

 

DEFAULT LEGAL SERVICES - DESIGNATED COUNCIL LIST FOR THE DISTRICT OF COLORADO

oft

 

 

Page 1 of 7

E
Case 1:20-cv-01714-NRN Document1 Filed 06/11/20 USDC Colorado Page 42 of 46

exhibit large list

, = 6/9/20, 1:44 PM

 

13

6/10

1ST AFFIDAVIT OF LOST OR MISSING ASSIGNMENT FROM CHASE STATING THEY CAN NOT
LOCATE THE ASSIGNMENT, NO SECURITY INSTRUMENT (ORIGINAL LOAN WAS A
CONVENTIONAL 2% 30 YEAR FIXED DEFERRED IST, FIRST 5/I9YEAR PAYMENTS
UNTIL NOV 24, 2005.) HYBRID LOAN. -

 

14

6/10

2ND AFFIDAVIT FROM First NLC FINANCIAL SERVICES INC LLC STATING THERE IS NO
EVIDENCE OF A SECURITY AGREEMENT. FIRST NHL FINANCIAL, LLC NOTARY PAGE
SEPARATED FROM INSTRUMENT, NOTARIZED IN FLORIDA. I WAS NOT PRESENT

 

15

6/10

LIS PENDESE EXPLAINING HOUSE STATUS

 

16

6/10

RLLUE WATS AOR MED pFsiannmee Cuoguce Feour

 

17

6/10

VERIFICATION OF TAXES CURRENT PAID IN FULL FOR THE PROPERTY

 

| 18

6/10

INCOMPLETE ALONGE SHOWING NO DESIGNATION OF INTENDED RECIPIENT FROM FIRST
NLC FINANCIAL - FRAUD

 

19

6/10

LOAN MODIFICATION 5/15/2012 BEGINNING JUNE 1, 2012 CONTAINING EXCESSIVE BALLOON
PAYMENT. ILLEGAL IN THE STATE OF COLORADO

z

 

20

6/10

PRINCIPAL REDUCTION OCCURRING IN 2013

 

6/10

PAYMENT LIESTORY FOR J P MORGAN CIIASE BANK

 

6/10

PAYMENT HISTORY FOR OCWEN FINANCIAL -

 

6/10

BILL PAATLOW, PRIVATE INVESTIGATOR RESUME SPECIALIZING IN MORTGAGE FRAUD
AND. COMMENTARY

 

24

6/10

PUBLIC TRUSTEES BID SHOWING DESIGNATED COUNCIL ATTEMPTING TO COLLECT ON
FULL LOAN AMOUNT WITHOUT CREDITED PAYMENTS OR CONSIDERATION OF THE
LOAN MODIFICATION AGREEMENT OR PRINCIPLE REDUCTION.

 

 

25

 

6/10

SPS IS SEEN PAYING DESIGNATED COUNCIL FIRMS-OF MEDVED, DALE DECKER AND
DEERE ,LLC AS WELL AS HALLIDAY WATKINS AND

MANN, LLC ATTORNEYS, HEATHER DEERE AND TONI OWAN, LUMP SUMS - BEING PAID
THROUGH CORPORATE ADVANCES (12 CFS 1024.34 (b) (5) (6) (7) (8(9)) 12 CFS S 1024.41 /
(£) G) (g) 11 (cXdXe) no response to any qualified written requests FRAUD. 12 CFS 1026 Non
DisclosureSPS VERIFYING REDUCTION. ALL LOAN MODIFICATION PAYMENTS WERE

i MADE TO OCWEN YET THESE DOCUMENTS SHOW THAT UPON TRANSFER TO SPS, NO

: PAYMENTS WERE ACCEPTED AND THE MODIFICATION AMOUNT AND REDUCTION

HAVE BEEN REMOVED SHOWING THAT I WOULD NOW OWE ALMOST $499.000.00

 

i NO PAYMENTS FROM THESE PARTIES HAVE BEEN RECORDED OR SUBMITTED INTO MY
i ACCOUNT

 

 

Page 2 of 7
Case 1:20-cv-01714-NRN Document 1 Filed 06/11/20 USDC Colorado Page 43 of 46

exhibit large list

t 2

Loeitg

6/9/20, 1:44 PM

 

 

 

 

 

 

26 {| 6/10 CORPORATE ASSIGNMENT OF DEED OF TRUST
27 | 6/10 QUALIFIED WRITTEN REQUEST TO CHASE TO REWRITE MY EXISTING LOAN , MAKING IT
i LEGAL IN THE STATE OF COLORADO. DENIED
i
28 | 6/10 LSI TITLE INSURANCE FORECLOSURE COMMITMENT OUTLINING STEPS TO FRAUDULENTLY
ACQUIRE A PROPERTY
29 ; 6/10 | DENVER PUBLIC TRUSTEE ENTREES SHOWING MY LOAN MODIFICATION APPEARING IN 2018
30 | 6/10 NOTICE OF INTENT TO CURE LEIN
DENVER CLERK AND RECORDER LIST OF RECORDED DOCUMENTS SHOWING THAT EACH
TIME MY LOAN TRANSFERRED, NO TRANSFER WAS RECORDED MAKING THE LOAN
IMPOSSIBLE TO TRACK
31 | 6/10

LOAN MODIFICATION NOT RECORDED.

NOTARY REPUBLIC DOCUMENT DEFICIENCIES

 

 

32

 

STATEMENT BY DESIGNATED COUNCIL FOR QUALIFIED HOLDER OF THE NOTE

 

 

TAM FORCED INTO BANKRUPTCY COURT AGAIN IN HOPES THAT SOMEONE WILL SEE THE
FRAUD OCCURRING. I HAVE ATTEMPTED TO REQUEST A LEGAL

LOAN BE WRITTEN TO ME BY CHASE BUT THEY WILL NOT COMPLY. THE ARM IS
FABRICATED. IT IS ILLEGAL INITS FRAUDULENT OPERATION IN

COLORADO... DOES NO ONE UNDERSTAND RIGHT FROM WRONG. I WANT MY HOME. IAM
BEING LEFT WITH NO OTHER CHOICE BUT TO FILEA REQUEST FOR

A FEDERAL INJUNCTION AS THESE PARTIES ARE TRYING TO DERIVE MONIES FROM A NON
EXISTENT INSTRUMENT ALL STEMMING FROM FRAUD. I CANT LOOSE MY HIOME
DUE TO FRAUD..

 

33

6/10

 

1089 FORMS SHOWING INTEREST PAYMENTS

 

34

6/10

NO COMPLETED TRANSFER DOCUMENT REGARDING SERVICER. (COPY OF THE FORM TO
HAVE BEEN RECORDED UPON EACH TRANSFER )

 

 

35

 

6/10

 

SPS USING IMPROPER MAILING ADDRESSES MAKING THEIR CORRESPONDENCE TO ME
UNDELIVERABLE. MY ADDRESS HAS BEEN VERIFIED AND NOTARIZED FROM THE
USPS AND SENT TO THEM PREVIOUSLY

 

 

Page 3 of 7
Case 1:20-cv-01714-NRN Document 1. Filed 06/11/20 USDC Colorado

exhibit large list

Page 44 of 46

: \_ 6 YP 6/9/20, 1:44 PM

 

 

36

6/10

FORCED PLACED INSURANCE BY SPS REJECTING ALLSTATE, SAFECO AND 3STATE FARM. i

DOCUMENT SHOWS THAT I HAD ALLSTATE INSURANCE AT THAT TIME YET FORCED
OUT BY SPS. I HAVE THE RIGHT IN COLO TO CHOOSE ANY INSURANCE AGENT I
DESIRE.

 

37

6/10

  

ORA
2

ADVANCES J, L(@\(B) (LQ) (3) L2CER 1026.36 (c) L2CKRS
1024.34 (A) REFUND ESCROW

QUALIFIED WRITTEN REQUEST TO SPS SENT MAY 2, 2020. NO RESPONSE WAS RECEIVED
VERIEYING ITS ARRIVAL, [HAVE NEVER RECEIVED ANY HELP FROM MY SERVICER THEY
HAV REFUSED PAYMENTS, PAID DESIGNATED CO O ASSIST. NG MY HOME
EROMME SENT ILLECIBLY PRINTED DOCUMENTS AND THREATENED ME STATING TO.

NO RESPONSE HAS EVER BEEN RECEIVED

 

 

38

6/10

NEW DOCUMENTS SENT FROM SPS, DEERE AND OWAN TO SMALL TOREAD CONTINUED
HARASSMENT AND BLATANT DISRESPECT. I DO NOT EVEN KNOW THESE PEOPLE
NOR WHY 1AM BEING TREATED IN THIS MANNER.

DOCUMENTS RECEIVED FROM BANKRUPTCY ATTORNEY TOO SMALL TO READ. THEY WERE NOT
ON MY SIDE. INEFFECTIVE COUNCIL, MISCONDUCT, MALPRACTICE. THEY LEFT MEIN A
WORSE PREDICAMENT THEN BEFORE RETAINING THEM. ELEMENTS OF CONSPIRACY TO
COMMIT FRAUD

 

39

6/10

SECRETARY OF STATE BUSINESS INFORMATION SHOWING NON REGISTRATION OF
CORPORATIONS AND STATUS OF THE COMPANIES IN COLORADO INVOLVED IN MY
BAD MORTGAGE LOAN

 

40

6/10

MEINHOLD AND SHAPIRO CLASS ACTION SUIT REVERSING THE TRIAL COURTS DECISION
STATING AN ERR WAS MADE. THESE ATTORNEYS ARE CONSIDERED DEBT
COLLECTORS AND ARE IN VIOLATION OF THE FDCPA WHICH NEGATES THE OBDUSKY
Supreme Court CASE

 

41

6/10

aC Oe

ATTORNEY GENERAL JOHN SUTHERS FROM COLORADO BRINGING SUIT AGAINST
ARORNOWITZ AND MECHLEBNBERG MEDVED DALE DECKER AND DEERE, AND
JANEWAY, IN 2014 FOR EXCESSIVE FEES.

INJUNCTION DISREGARDED CONTINUING VIOLATIONS WITH PRESENT FIRM, HALLIDAY
WATKINS AND MANN, ATTORNEYS DECKER AND DEERE.

 

42

6/100

FHFA HOUSING REFORM TO DO AWAY WITH DESIGNATED COUNCIL FIRMS IN 2011.
SEVERAL RAN ATTORNEYS DISBURSED WITHIN OUR LOCAL COLORADO
GOVERNMENT OFFICES.

 

43

6/10

50 STATE LAWSUITS AGAINST OCWEN FOR FRAUD AND FAILURE TO ACCEPT PAYMENTS.;
CFPB AGAINST OCWEN

 

6/10

OBDUSKY CASE DISCREPANCY IMPROPERLY DISMISSING DESIGNATED COUNCIL UNDER
FDCPA

 

 

 

 

| 6/10

 

AG FROM WASHINGTON STATE BRINGING A LAWSUIT AGAINST NATIONWIDE TITLE
CLEARING FOR FRAUD

 

 

 

‘Page 4 of 7
~ Case 1:20-cv-01714-NRN Document1 File

exhibit large list

LoEB

d 06/11/20 USDC Colorado Page 45 of 46 —

6/9/20, 1:44 PM

 

i
4! 6/10
G6

AG FROM ILLINOIS BRINGING LAWSUIT AGAINST NATIONWIDE TITLE CLEARING FOR
FRAUD

 

47

6/10

OFFICE OF THE INSPECTOR GENERALS REPORT CONCERNING DESIGNATED COUNCIL

 

 

 

 

 

 

48

6/10

LAWSUITS AGAIST SELECT PORTFOLIO SERVICES

LAWSUIT PERTAINING TO SPS SUBMITTING IMPROPER INFORMATION TO THE 3
CREDIT REPORTING AGENCIES WITHOUT ANY INVESTIGATION, RUINING
CONSUMERS CREDIT AND LEAVING IMPROPER REPORT

 

49

6/10

DIVISION OF BANKING SUSPENSIONS AND REVOCATIONS PERTAINING TO MY CASE

 

50

6/10

MCDONALD LAWSUIT AGAINST NATIONWIDE TITLE CLEARING

 

 

$1

6/10

VERIFICATION OF HUNDREDS OF ILLEGAL FORECLOSURES CARRIED OUT BY DESIGNATED
COUNCIL

 

 

52

 

6/10

 

ADA VIOLATIONS (COMPLAINT FORM AND WHAT QUALIFIES ) SPS, HEATHER DEERE TONI
OWAN US TRUSTEE KEIL MY ATTORNEYS HAVE KNOWINGLY SENT ME DOCUMENTS THAT
ARE ENTIRELY TOO SMALL TO READ KNOWING THAT IAM EXTREMELY HARD OF SIGHT
THIS HAPPENED MORE OFTEN THEN NOT. I WAS TOLD AT THE BANKRUPTCY COURT THAT NO
ONE WAS ABLE TO READ THE QUESTIONS TO ME AS IT WOUD BE CONSIDERED, “GIVING
LEGAL ADVICE.”

 

 

 

Page 5 of 7
exhibit large list

6/10

Case 1:20-cv-01714-NRN Document 1 Filed 06/11/20 USDC Colorado Page 46 of

. ‘

Loewe

OUR PAYMENT AGREEMENT BY CHARGING ME $1,300.00 MORE THEN AGREED UPON. HEIS
ALSO MISSING DEADLINES NOW, HAS NOT FORWARDED ME DOCUMENTS PREVISOULY
REQUESTED AND HAS SENT ME DOCUMENTS JUST AS SPS AND DESIGNATED COUNCIL HAS
PREVIOUSLY, TOO SMALL FOR ANYONE TO READ WITHOUT A MAGNIFIER (SEE ATTACHED).
THE JUDGE DID NOT ASSIST ME IN SECURING A NEW LOAN. THEY HAVE HAD YEARS TO DO
THIS PREVIOUSLY. INEFFECTIVE COUNCIL, MISCONDUCT, MALPRACTICE. THEY LEFT ME INA
WORSE PREDICAMENT THEN BEFORE RETAINING THEM ELEMENTS OF CONSPIRACY TO ,
COMMIT FRAUD IAM NOW FORCED INTO FILING A FEDERAL INJUNCTION TO END THIS GAME
OF FRAUD ONCE AND FOR ALL. I HAVE DONE NOTHING WRONG

AG
6/9/20, 1:51 PM

 

6/10

NEWLY RECEIVED DOCUMENT.

CHASE ADMITTING THAT THIS LOAN IS NEGATIVELY AMORTIZED ON MAY 26 2020. I
CONTINUE TO REQUEST A NEW LOAN BE DRAFTED WITH PROPER CREDITS APPLIED.

CHASE STATES THEY WILL ONLY REFINANCE LEAVING AN ILLEGAL LOAN IN OPERATION IN
CO. THE LOAN MODIFICATION WOULD HAVE BEEN THE PROPER INSTRUMENT TO
FORECLOSE UPON BUT THE STIPULATIONS WITHIN THE MOD WOULD NOT ALLOW IT. SINCE
THE ORIGINAL INSTRUMENT HAS BEEN LOST, ALL ENTRIES ARE CREATED ON NUMBERS
FROM A FICTITIOUS INSTRUMENT

 

55

6/10

FORENSIC AUDITS PERTAINING TO ALL CORPORATIONS AND ENTITIES THAT WERE INVOLVED
IN MY MORTGAGE.

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 6 of 6
